                                                                                                                                     o~ i~
 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

 DISTRICT OF KANSAS

 Case number(rfknown):                                               Chapter you are filing under:
                                                                       Chapter 7
                                                                                                                                     Kansas City. KS

                                                                                                                                     MAR 2 9 2019
                                                                                                                                         Cl~r~c
                                                                                                                                [J,S. S~nkruptcy Court
                                                                                                                                                         D
                                                                     ❑ Chapter 11
                                                                     ❑ Chapter 12
                                                                     ❑ Chapter 13                                                      ❑ Check if this is an
                                                                                                                                         amended filing



Official Form 101                   I
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                       12/17

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debfor 7 and the other as Debfor 2. The
same person must be Debtor 7 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:   Identify Yourself

                                    About pebtor 1 t                                                    About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
   Write the name that is on your
   government-issued picture
                                        TIA
   identification (for example,     First name                                                          First name
   your driver's license or             MONIQUE
   passport).                       Middle name                                                         Middle name
   Bring your picture                   ADAMS
   identification to your meeting   Last name                                                           Last name
   with the trustee.
                                        Suffix (Sr., Jr., II, III)                                      Suffix (Sr., Jr., II, III)




2. All other names you                   NONE
   have used in the last 8              First name                                                      First name
   years
   Include your married or              Middle name                                                     Middle name
   maiden names.
                                        Last name                                                       Last name


                                        First name                                                      First name

                                        Middle name                                                     Middle name

                                        Last name                                                       Last name




s. Only the last 4 digits of
   your Social Security                 xxx       — xx —             4     1      0     8
   number or federal                    OR                                                              OR
   Individual Taxpayer
   Identification number                9 xx — xx                                                       9 xx — xx —
   (ITIN)

Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                     page 1

                                Case 19-20614                            Doc# 1        Filed 03/29/19        Page 1 of 61
Debtor 1     TIA              M.                     ADAMS                                               Case number trrenewn~
             First Name   Middle Name                   Last Name
                                        f


                                            About Debt4r;1::~                                                  About Debtor 2 (Spouse Only Ib a.Jbint Case):


4. Any business names
   and Employer                                   I have not used any business names or EINs.                  ❑ I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                         Business name                                                      Business name

    Include trade names and
    doing business as names                 Business name                                                      Business name



                                            EIN


                                            EIN                                                                EIN




s. Where you live                                                                                              If Debtor 2 lives at a different address:



                                            1824 N. 76th Drive #10
                                            Number          Street                                             Number          Street




                                            Kansas City                              KS       66112
                                            City                                    State     ZIP Code         City                                 State     ZIP Code

                                            Wyandotte
                                            County                                                             County

                                            If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                            above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                            any notices to you at this mailing address.                        any notices to this mailing address.


                                            SAME
                                            Number          Street                                             Number          Street


                                            P.O. Box                                                           P.O. Box


                                            City                                    State     ZIP Code         City                                  State    ZIP Code




s. Why you are choosing                     Check one:                                                         Check one:
   this district to file for
   bankruptcy                                      Over the last 180 days before filing this petition,          ❑ Over the last 180 days before filing this petition,
                                                   I have lived in this district longer than in any               I have lived in this district longer than in any
                                                   other district.                                                other district.

                                            ❑ I have another reason. Explain.                                   ❑ I have another reason. Explain.
                                              (See 28 U.S.C. § 1408.)                                             (See 28 U.S.C. § 1408.)




   Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy          ~                            page 2

                               Case 19-20614                           Doc# 1          Filed 03/29/19                Page 2 of 61
Debtor 1     TIA          M.               ADAMS
                                            las[Name
                                                                                               Case number ~rrx°ewr,~
               Name
             Firsl     Middle Name




Part 2:    Tell the Court About Your Bankruptcy Case


~. The chapter of the                Check one. (For a brief description of each, see Notice Required by 77 U.S. C. § 342(b) for Individuals Filing
   Bankruptcy Code you               for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file
                                     ~ Chapter 7
   under
                                     ❑ Chapter 11
                                     ❑ Chapter 12
                                     ❑ Chapter 13


s. How you will pay the fee          ❑ I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                       local court for more details about how you may pay. Typically, if you are paying the fee
                                       yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                        submitting your payment on your behalf, your attorney may pay with a credit card or check
                                        with apre-printed address.

                                     ❑ I need to pay the fee in installments. If you choose this option, sign and attach the
                                       Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     ~ I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                       By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                       less than 150% of the official poverty line that applies to your family size and you are unable to
                                       pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                        Chapter 7 Filing Fee Waived (Official Form 1036) and file it with your petition.


s. Have you filed for                ~ No
   bankruptcy within the
   last 8 years?                     ❑ Yes. District                                    When                       Case number
                                                                                               MM/DD/YYYY

                                               District                                 When                       Case number
                                                                                               MM/ DD/YYYY

                                               District                                 When                       Case number
                                                                                               MM / DD /YYYY



to. Are any bankruptcy               ~ No
    cases pending or being
    filed by a spouse who is         ❑ Yes. Debtor                                                                 Relationship to you
    not filing this case with                  District                                 When                       Case number, if known
    you, or by a business                                                                      MM/DD /YYYY
    partner, or by an
    affiliate?
                                               Debtor                                                              Relationship to you

                                               District                                 When                       Case number, if known
                                                                                               MM/DD/YYYY



71. Do you rent your                 ❑ No.     Go to line 12.                   ~_
    residence?                       QI Yes.   Has your landlord obtained an eviction judgment against you?
                                               ❑ No. Go to line 12.
                                               QI Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                    part of this bankruptcy petition.




   Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3

                             Case 19-20614                   Doc# 1          Filed 03/29/19               Page 3 of 61
    Debtor 1      TIA                                ADAMS                                              Case number (;rkwwn)
                  First Name    Middle Name            Last Name




    Part 3:    Report About Any Businesses You Own as a Sole Proprietor
I
    12. Are you a sole proprietor ~ No. Go to Part 4.
        of any full- or part-time
        business?                      "❑ Yes. Name and location of business
        A sole proprietorship is a
        business you operate as an
                                               Name of business, if any
        individual, and is not a
        separate legal entity such as
        a corporation, partnership, or
        LLC.                                   Number     Street
        If you have more than    one
        sole proprietorship, use a
        separate sheet and attach it
        to this petition.                                                                                       State          ZIP Code
                                                City


                                                      Check the appropriate box to describe your business:
                                                      ❑ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      ❑ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      ❑ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      ❑ None of the above


    ~s. Are you filing under                  If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
        Chapter 11 of the                     can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
        Bankruptcy Code and                   most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                              any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(8).
        are you a small business
        debto►?
                                              ❑ No. I am not filing under Chapter 11.
        For a definition of small
        business debtor, see                  ❑ No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
        11 U.S.C. § 101(51D).                       the Bankruptcy Code.

                                              ❑ Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                     Bankruptcy Code.


                Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


    14. Do you own or have any                ~ No
        property that poses or is
        alleged to pose a threat              ❑ Yes. What is the hazard?
        of imminent and
        identifiable hazard to
        public health or safety?
        Or do you own any
        property that needs
                                                        If immediate attention is needed, why is it needed?
        immediate attention?
        For example, do you own
        perishable goods, or livestock
        that must be fed, or a.building
        that needs urgenf repairs?
                                                        Where is the property?
                                                                                 Number        Street




                                                                                 City                                              State   ZIP Code
    E._

       Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4

                                     Case 19-20614                   Doc# 1             Filed 03/29/19           Page 4 of 61
Debtor1       TIA              M.                ADAMS
                                                  Last Name
                                                                                                        Case number plxnown)
             First Name     Middle Name




           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtora~.";.                                                  About Debtor 2 (Spouse pnly irr a Joint Case);
15. Tell the court whether
    you have received a
    briefing about credit                 You must check one:                                                 You must check one:
    counseling.
                                          ~ I received a briefing from an approved credit                     ❑ I received a briefing from an approved credit
                                            counseling agency within the 180 days before I                      counseling agency within the 180 days before I               t
   The law requires that you                filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a             I
   receive a briefing about credit          certificate of completion.                                          certificate of completion.                                   1
                                                                                                                                                                             a
   counseling before you file for                                                                                 Attach a copy of the certificate and the payment
                                             Attach a copy of the certificate and the payment
   bankruptcy. You must
                                             plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you              ❑ 1 received a briefing from an approved credit                      ❑ I received a briefing from an approved credit
   cannot do so, you are not                counseling agency within the 180 days before I                       counseling agency within the 180 days before I
   eligible to file.                        filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                            certificate of completion.                                           certificate of completion.
   If you file anyway, the court             Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                             you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
   will lose whatever filing fee             plan, if any.                                                        plan, if any.
   you paid, and your creditors
   can begin collection activities        ❑ I certify that I asked for credit counseling                       ❑ I certify that I asked for credit counseling
   again.                                   services from an approved agency, but was                            services from an approved agency, but was
                                            unable to obtain those services during the 7                         unable to obtain those services during the 7
                                            days after 1 made my request, and exigent                            days after I made my request, and exigent
                                            circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                             of the requirement.                                                 of the requirement.

                                             To ask fora 30-day temporary waiver of the                            To ask fora 30-day temporary waiver of the
                                             requirement, attach a separate sheet explaining                       requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the briefing, why                     what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for                     you were unable to obtain it before you filed for
                                             bankruptcy, and what exigent circumstances                            bankruptcy, and what exigent circumstances
                                             required you to file this case.                                       required you to file this case.
                                              Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                  F:        briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                        You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                    developed, if any. If you do not do so, your case
                                              may be dismissed.                                                    maybe dismissed.
                                              Any extension of the 30-day deadline is granted                      Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                              days.                                                                days.

                                          ❑ I am not required to receive a briefing about                      ❑ I am not required to receive a briefing about
                                            credit counseling because of:                                        credit counseling because of:

                                              ❑ Incapacity.      I have a mental illness or a mental               ❑ Incapacity. I have a mental illness or a mental
                                                                 deficiency that makes me                                        deficiency that makes me            t
                                                                 incapable of realizing or making                                incapable of realizing or making
                                                                 rational decisions about finances.                              rational decisions about finances.
                                              ❑ Disability.      My physical disability causes me                  ❑ Disability.      My physical disability causes me
                                                                 to be unable to participate in a                                     to be unable to participate in a
                                                                 briefing in person, by phone, or                                     briefing in person, by phone, or
                                                                 through the Internet, even after I                                   through the Internet, even after I     ~
                                                                 reasonably tried to do so.                                           reasonably tried to do so.             I
                                              ❑ Active duty. I am currently on active military                     ❑ Active duty. I am currently on active military
                                                             duty in a military combat zone.                                      duty in a military combat zone.
                                                                                                                                                                          I
                                              If you believe you are not required to receive a                     If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court. j




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5

                                  Case 19-20614                    Doc# 1          Filed 03/29/19                 Page 5 of 61
Debtor1      TIA             M.               ADAMS                                              Case number~;rk~ewa>
            First Name   Middle Name            Last Name




Part 6:   Answer These Questions for Reporting Purposes

                                       16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
~s. What kind of debts do                   as "incurred by an individual primarily for a personal, family, or household purpose:'
    you have?
                                            ❑ No. Go to line 16b.
                                            m Yes. Go to line 17.
                                       16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                            ❑ No. Go to line 16c.
                                            ❑ Yes. Go to line 17.

                                       16c. State the type of debts you owe that are not consumer debts or business debts.



~~. Are you filing under
    Chapter 7?                         ❑ No. I am not filing under Chapter 7. Go to line 18.

   Do you estimate that after m Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
   any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
   excluded and                          No
   administrative expenses
   are paid that funds will be       ❑ Yes
   available for distribution
   to unsecured creditors?
ts. How many creditors do              ❑   1-49                              ❑ 1,000-5,000                               ❑ 25,001-50,000
    you estimate that you              ❑   50-99                             ❑ 5,001-10,000                              ❑ 50,001-100,000
    owe?                               ❑   100-199                           ❑ 10,001-25,000                             ❑ More than 100,000
                                       ❑   200-999

t9. How much do you                    m   $0-$50,000                         ❑   $1,000,001-$10 million                 ❑   $500,000,001-$1 billion
    estimate your assets to            ❑   $50,001-$100,000                   ❑   $10,000,001-$50 million                ❑   $1,000,000,001-$10 billion
    be worth?                          ❑   $100,001-$500,000                  ❑   $50,000,001-$100 million               ❑   $10,000,000,001-$50 billion
                                       ❑   $500,001-$1 million                ❑   $100,000,001-$500 million              ❑   More than $50 billion

20. How much do you                    ❑ $0-$50,000                           ❑   $1,000,001-$10 million                 ❑   $500,000,001-$1 billion
    estimate your liabilities            $50,001-$100,000                     ❑   $10,000,001-$50 million                ❑   $1,000,000,001-$10 billion
    to be?                             ❑ $100,001-$500,000                    ❑   $50,000,001-$100 million               ❑   $10,000,000,001-$50 billion
                                       ❑ $500,001-$1 million                  ❑   $100,000,001-$500 million              ❑   More than $50 billion
Part 7:    Sign Below

                                       I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                correct.
                                       If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                       of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                       under Chapter 7.
                                       If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                       this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                       I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                       I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                       with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                       18 U.S.C. §§ 152, 1341.1519, and 3571.

                                        x                                                             x
                                           Signature of Debtor 1                                          Signature of Debtor 2

                                           Executed on ~ J~ ~ ~ ~ Z J~ - 1                                Executed on
                                                       MM / DD / YYYY                                                    MM / DD /YYYY


  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6

                                Case 19-20614                  Doc# 1          Filed 03/29/19              Page 6 of 61
Debtor 1     TIA             M.           ADAMS                                            Case number (;rxnown>
             First Name   Middle Name          Last Name




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                   should understand that many people find it extremely difficult to represent
attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.
                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        ❑ No
                                        ~ Yes
                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        ❑ No
                                        ❑ Yes
                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        ❑ No
                                        6ZI Yes. Name of Person Angela Conley                                                                .
                                                 Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).


                                        By signing here, 1 acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney m~y~ause me to lose rr~y rights or property if t do not properly handle the case.



                                         Signature of Debtor 1                                        Signature of Debtor 2

                                        Date               n`~1«l)2~i~1                               Date
                                                           MM/DD   /YYYY                                               MM/ DD /YYYY

                                        contact phone (913) 202-8107                                  Contact phone

                                        Cell phone         (913) 202-8107                             Cell phone

                                        Email address      tiaadams40(a~yahoo.com                     Email address



   Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                               page 8


                                Case 19-20614                 Doc# 1        Filed 03/29/19           Page 7 of 61
Fill in this information to identify your case and this filing:


Debtor 1          TIA                                 M.               ADAMS
                     First Name                  Middle Name                Last Name

Debtor 2
(Spouse, if filing) Frst Name                    Middle Name                Last Name


United States Bankruptcy Court for the: DISTRICT OF KANSAS

Case number
                                                                                                                                               ❑ Check if this is an
                                                                                                                                                 amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                         12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the fop of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      No. Go to Part 2.
    ❑ Yes. Where is the property?
                                                                       What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put.
                                                                         Single-family home                              the amount of any secured claims on Schedule D: '
      1.1.                                                                                                               Creditors Who Have Claims Secured by Property,
                                                                         Duplex ormulti-unit building
              Street address, if available, or other description
                                                                         Condominium or cooperative                      Current value of the      Current value of the
                                                                         Manufactured or mobile home                     entire property?          portion you own?
                                                                         Land




                                                                                                                                                   $
                                                                                                                         $
                                                                         Investment property
                                                                         Timeshare                                       Describe the nature of your ownership
              City                            State        ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                         Other                                           the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Check one.
                                                                       ❑ Debtor 1 only
              County                                                   ❑ Debtor 2 only
                                                                       ❑ Debtor 1 and Debtor 2 only                    ❑ Check if this is community property
                                                                                                                           (see instructions)
                                                                       ❑ At least one of the debtors and another
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
    If you own or have more than one, list here:
                                                                      What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                      ❑   Single-family home                             the amount of any secured claims on Schedule D
       1.2.                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                      ❑   Duplex ormulti-unit building
              Street address, if available, or other description
                                                                      ❑   Condominium or cooperative                     Current value of the      Current value of the
                                                                      ❑   Manufactured or mobile home                    entire property2          portion you own?
                                                                      ❑   Land
                                                                                                                                                   $
                                                                                                                             $
                                                                      ❑   Investment property
                                                                                                                         Describe the nature of your ownership
                                                                      ❑   Timeshare
              Cily                            State        ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                      ❑   Other                                          the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one.
                                                                      ❑ Debtor 1 only
                                                                      ❑ Debtor 2 only
              County
                                                                      ❑ Debtor 1 and Debtor 2 only                           ❑ Check if this is community property
                                                                      ❑ At least one of the debtors and another                (see instructions)

                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:


  Official Form 106A/B                                                 Schedule AIB: Property                                                               page 1
                                          Case 19-20614                   Doc# 1          Filed 03/29/19             Page 8 of 61
Debtor 1       TIA                                 M.                  ADAMS                               Case number (lrknown)
                  Frst Nama      Middle Name              Last Name




                                                                      What is the property? Check all that apply.             Do not deduct secured claims or exemptions. Put
                                                                      ❑   Single-family home                                  the amount ofany secured claims on Schedule D:
    1.3.                                                                                                                      Creditors Who Have Claims Secured by Property.
           Street address, if available, or other description         ❑   Duplex ormulti-unit building
                                                                      ❑ Condominium or cooperative                            Current value of the     Current value of the
                                                                                                                              entire property?         portion you own?
                                                                      ❑   Manufactured or mobile home
                                                                      ❑   Land                                                $                        $
                                                                      ❑   Investment property
           City                            State      ZIP Code        ❑Timeshare                                              Describe the nature of your ownership
                                                                                                                              interest (such as fee simple, tenancy by
                                                                      ❑   Other                                               the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one.
                                                                      ❑ Debtor 1 only
           County
                                                                      ❑ Debtor 2 only
                                                                      ❑ Debtor 1 and Debtor 2 only                                 Check if this is community property
                                                                      ❑ At least one of the debtors and another                    (see instructions)

                                                                      Other information you wish to add amout this item, such as local
                                                                      property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                      0.00
   you have attached for Part 1. Write that number here.




Part 2:     Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Confracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   ❑ No
     Yes

    3.1.   Make:                        Nissan                        Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule !):
           Model:                       Versa                           Debtor 1 only                                         Creditors lNho Have Claims Secured byProperty,
                                                                      ❑ Debtor 2 only
           Year:                        2018                                                                                  Current value of the      Current value of the
                                                                      ❑ Debtor 1 and Debtor 2 only
                                               .~!! 8fo                                                                       entire property?          portion you own?
           Approximate mileage: 'r''~                                 ❑ At least one of the debtors and another
           Other information:
                                                                                                                              ~        13,205.00        ~        13,205.00
                                                                      ❑ Check if this is community property (see
                                                                        instructions)



   If you own or have more than one, describe here:

                                                                      Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
    3.2. Make:
                                                                                                                              the amount ofany secured claims on Schedule D;
                                                                      ❑ Debtor 1 only                                         Creditors Who Have Claims Secured by Property
           Model:
                                                                      ❑ Debtor 2 only
           Year:                                                                                                              Current value of the      Current value of the
                                                                      ❑ Debtor 1 and Debtor 2 only
                                                                                                                              entire property?          portion you own?
           Approximate mileage:                                       ❑ At least one of the debtors and another
           Other information:
                                                                      ❑ Check if this is community property (see              $                         $
                                                                        instructions)




                                                                                 r

 Official Form 106A/6                                                  Schedule A/B: Property                                                                   page 2
                                        Case 19-20614                      Doc# 1          Filed 03/29/19             Page 9 of 61
Debtor 1       TIA                            M.                ADAMS                              Case number (irknewn)
               Firsi Name       Middle Name        Last Name




           Make:                                               Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions;'Put
   3.3.
                                                                                                                      the amountof any secured claims on Schedule D:
           Model:                                              ❑ Debtor 1 only                                        Creditors Who Have Claims Secured by Property.
                                                               ❑ Debtor 2 only
           Year:                                                                                                      Current value of the      Current value of the
                                                               ❑ Debtor 1 and Debtor 2 only
           Approximate mileage:                                                                                       entire property?          portion you own?
                                                               ❑ At least one of the debtors and another
           Other information:
                                                               ❑ Check if this is community property (see             $                         $
                                                                 instructions)


           Make:                                               Who has an interest in the property? Check one.        Do not deduct secured claims dr exemptions. Put
   3.4.
                                                                                                                      the amount of any secured claims on Schedu/e D:.
           Model:                                              ❑ Debtor 1 only
                                                                                                                      Creditors Who Have Claims Secured byProperty.
                                                               ❑ Debtor 2 only
           Year:                                                                                                      Current value of the      Current value of the .
                                                               ❑ Debtor 1 and Debtor 2 only
           Approximate mileage:                                                                                       entire property?          portion you own?
                                                               ❑ At least one of the debtors and another
           Other information:
                                                               ❑ Check if this is community property (see             $                         $
                                                                 instructions)




4. Watercraft, aircraft, motor homes, ANs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          No
   ❑ Yes


           Make:                                               Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put
   4.1.
                                                                                                                      the amount of any secured claims on Schedule D;
           Model:                                              ❑ Debtor 1 only                                        Creditors Who Have Claims Secured by Property.
                                                               ❑ Debtor 2 only
           Year:
                                                               ❑ Debtor 1 and Debtor 2 only                           Current value of the      Current value of the
           Other information:                                  ❑ At least one of the debtors and another              entire property?          portion you own?

                                                               ❑ Check if this is community property (see
                                                                                                                      $                         $
                                                                 instructions)



   If you own or have more than one, list here:

           Make:                                               Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Ptit
   4,2.
                                                                                                                      the amount of any secured claims on Schedule D;
                                                               ❑ Debtor 1 only                                        QreditorsWho Have Claims Secured byProperty..
           Model:
                                                               ❑ Debtor 2 only
           Year:                                                                                                      Current value of the      Current value of the
                                                               ❑ Debtor 1 and Debtor 2 only
                                                                                                                      entire property?          portion you own?
           Other information:                                  ❑ At least one of the debtors and another

                                                                                                                      $                         $
                                                               ❑ Check if this is community property (see
                                                                 instructions)




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                      13,205.00
   you have attached for Part 2. Write that number here                                                                                  -~




 Official Form 106A/B                                           Schedule AIB: Property                                                                  page 3
                                      Case 19-20614                Doc# 1         Filed 03/29/19             Page 10 of 61
  Debtor 1      TIA                         M.                ADAMS                               Case number (lr&nown)
                First Name    Middle Name         Lest Name




 Part 3:     Describe Your Personal and Household Items

                                                                                                                                Current value of the
j Do you own or have any legal or equitable interest in any of the following items?                                             portion you own?
                                                                                                                                Do not deduct secured claims
                                                                                                                                or exemptions.
 6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
     ❑ No
     ® Yes. Describe           2 lamps, living rm, queen bed set, twin bed set, dining table with chairs,                         g             1,550.00
                              -household-I inen-and-kitchen-utensils
 7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
              collections; electronic devices including cell phones, cameras, media players, games
     ❑ No
     ® Yes. Describe           TV, DVD, cell phone, laptop                                                                                         375.00

 8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     ® No
     ❑ Yes. Describe


 9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
               and kayaks; carpentry tools; musical instruments
     m No
     ❑ Yes. Describe


 19. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     ❑ No
     ❑ Yes. Describe

 11.Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     ❑ No
     ® Yes. Describe           Everyday clothes and accessories                                                                   g                170.00


  12. Jewelry
     Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
               gold, silver
     ❑ No
     m Yes. Describe                                                                                                              ~                 10.00
                               Costume 'ewelry
  13. Non-farm animals
     Examples: Dogs, cats, birds, horses

     ~ No
     ❑ Yes. Describe


  14.Any other personal and household items you did not already list, including any health aids you did not list

     ~ No
     ❑ Yes. Give specific
       information.

  15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                 2,105.00
      for Part 3. Write that number here                                                                                    ~



   Official Form 106A/B                                       Schedule AIB: Property                                                          page 4
                                    Case 19-20614                Doc# 1          Filed 03/29/19              Page 11 of 61
Debtor 1       TIA                         M.                 ADAMS                          Case number Irre~°wn>
               First Name   Middle Name           Last Name




Part 4:    Describe Your Financial Assets

Do you own or have any legal or equitable interest in arty of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured Claims
                                                                                                                                   or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   Q~ No
   ❑ Yes                                                                                                     Cash:



17. Deposits
           of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.
   ❑ No
   m Yes                                                      Institution name:


                             17.1. Checking account:          Kansas City Credit Union                                               g                50.00
                             17.2. Checking account:

                             17.3. Savings account:

                             17.4. Savings account:

                             17.5. Certificates of deposit:

                             17.6. Other financial account:

                             17.7.Otherfinancial account:

                             17.8.Otherfinancial account:

                             17.s. Otherfinancial account:




18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
      No
    ❑ Yes                    Institution or issuer name:




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, and joint venture
       No                    Name of entity:                                                                 % of ownership:
    ❑ Yes. Give specific                                                                                      ~%         %
      information about                                                                                       0%         °
      them                                                                                                               /°
                                                                                                              0%




 Official Form 106A/B                                         Schedule A/B: Property                                                             page 5
                                   Case 19-20614                 Doc# 1           Filed 03/29/19        Page 12 of 61
Debtor 1     TIA                                                ADAMS                           Case number (i/knrnvn)
               Firs[ Name    Middle Name            Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   E~ No
   ❑ Yes. Give specific      Issuer name:
      information about
      them




21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   ~   No
   ❑ Yes. List each
     account separately. Type of account:               Institution name:

                              401(k) or similar plan:

                             Pension plan:

                              IRA:

                             Retirement account:

                             Keogh:

                             Additional account:

                             Additional account:



22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

   ❑ No
       Yes                                         Institution name or individual:
                             Electric:
                             Gas:
                             Heating oil:
                              security deposit on rental unit: Legend Oaks Apartments                                             ~      850.00
                             Prepaid rent:
                             Telephone:
                              Water:
                             Rented furniture:
                              Other.



23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       No
   ❑ Yes                      Issuer name and description:




 Official Form 106A/B                                           Schedule A/B: Property                                                page 6
                                     Case 19-20614                  Doc# 1           Filed 03/29/19        Page 13 of 61
Debtor 1     TIA                           M.                ADAMS                              Case number (IfRnown)
              Flrsl Name    Middle Name          Last Name




24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   ~ No
   ❑ Yes                            Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit
       No
   ❑ Yes. Give specific
     information about them....


2s. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   ~   No
   ❑ Yes. Give specific
     information about them....


27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
   !~ No
   ❑ Yes. Give specific
     information about them....


Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims orexemptions.

28. Tax refunds owed to you
   ❑ No
       Yes. Give specific information
                                                2018 Tax Return                                                  Federal:              ~           3,544.00
            about them, including whether
            you already filed the returns                                                                        State:
            and the tax years.
                                                                                                                 Local:


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
       No
    ❑ Yes. Give specific information
                                                                                                                Alimony:
                                                                                                                Maintenance:
                                                                                                                Support:
                                                                                                                Divorce settlement:
                                                                                                                Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
       No
    ❑ Yes. Give specific information




 Official Form 106A/B                                        Schedule A/B: Property                                                                  page 7
                                   Case 19-20614                Doc# 1         Filed 03/29/19              Page 14 of 61
Debtor 1      TIA                              M.                 ADAMS                                 Case number (lfxnown)
                Fifst Name     Middle Name            Lasl Name




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
   ~   No
   ❑ Yes. Name the insurance company                  Company name:                                        Beneficiary:                             Surrender or refund value:
             of each policy and list its value. ...




32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
   ~ No
   ❑ Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
   ~ No
   ❑ Yes. Describe each claim.

34.Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to set off claims
   ~ No
   ❑ Yes. Describe each claim.




35. Any financial assets you did not already list
    ~ No
    ❑ Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
    for Part 4. Write that number here                                                                                                    -~         ~            4,394.00




Part 5:      Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 7.

37. Do you own or have any legal or equitable interest in any business-related property?
    ❑ No. Go to Part 6.
    ❑ Yes. Go to line 38.

                                                                                                                                                   Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                   or exemptions.

38.Accounts receivable or commissions you already earned
    ❑ No
    ❑ Yes. Describe


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
    ❑ No
    ❑ Yes. Describe




 Official Form 106A/B                                             Schedule A/B: Property                                                                        page 8
                                      Case 19-20614                  Doc# 1           Filed 03/29/19               Page 15 of 61
Debtor 1       TIA                            M.               ADAMS                     Case number ptRn°wn)
               First Name    Middle Name           Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   ❑ No
   ❑ Yes. Describe



41.Inventory
    ❑ No
   ❑ Yes. Describe



42.Interests in partnerships or joint ventures
   ❑ No
   ❑ Yes. Describe          Name of entity:                                                                  of ownership:
                                                                                                                   %         ~
                                                                                                                   %         ~




43. Customer lists, mailing lists, or other compilations
    ❑ No
    ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
            ❑ No
            ❑ Yes. Describe.



44.Any business-related property you did not already list
   ❑ No
   ❑ Yes. Give specific
     information




45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
    for Part 5. Write that number here                                                                                  ~




            Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
     No. Go to Part 7.
   ❑ Yes. Go to line 47.
                                                                                                                             Current value of the
                                                                                                                             portion you own?
                                                                                                                             Do not deduct secured claims
                                                                                                                             or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
   ❑ No
   ❑ Yes




 Official Form 106A/B                                          Schedule AIB: Property                                                     page 9
                                   Case 19-20614                 Doc# 1        Filed 03/29/19      Page 16 of 61
Debtor 1     TIA                                           ADAMS                         Case number (rrx„o~v~)
               Frst Name     Middle Name       Last Name




48.Crops—either growing or harvested
   ❑ No
   ❑ Yes. Give specific
     information.

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    ❑ No
   ❑ Yes



50. Farm and fishing supplies, chemicals, and feed
   ❑ No
   ❑ Yes



51.Any farm- and.commercial fishing-related property you did not already list
   ❑ No
   ❑ Yes. Give specific
     information.

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
    for Part 6. Write that number here                                                                                 ~




Part 7:     Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
   ❑ No
   ❑ Yes. Give specific
     information.




54. Add the dollar value of all of your entries from Part 7. Write that number here                                    ~




Part 8:      List the Totals of Each Part of this Form

                                                                                                                                       0.00
55. Part 1: Total real estate, line 2                                                                                      ~

56. Part 2: Total vehicles, line 5
                                                                               13,205.00

57. Part 3: Total personal and household items, line 15                  $
                                                                                2,105.00

58. Part 4: Total financial assets, line 36                              $      4,394.00

59. Part 5: Total business-related property, line 45                     $
                                                                                      0.00

60. Part 6: Total farm- and fishing-related property, line 52            $            0.00

61. Part 7: Total other property not listed, line 54                 +$               0.00

62. Total personal property. Add lines 56 through 61.
                                                                                19,704.00    Copy personal property total ~        19,704.00


                                                                                                                               $   19,704.00
63.Total of all property on Schedule A/B. Add line 55 +line 62



 Official Form 106A/B                                      Schedule A/B: Property                                                   page 10
                                     Case 19-20614              Doc# 1       Filed 03/29/19          Page 17 of 61
    Fill in this information to identify your case:

    Debtor 1           TIA                           M.                   ADAMS
                       First Name                  Middle Neme              Last Name

    Debtor 2
    (Spouse, if filing) First Neme                 Middle Name              Last Name


    United States Bankruptcy Courtforthe: DISTRICT OF IG4NSAS

    Case number                                                                                                                               ❑ Check if this is an
     (If known)
                                                                                                                                                amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                04116

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/8: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).
For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

    Part 1:         Identify the Property You Claim as Exempt


    1. Which set of exemptions are you claiming? Check one only, even if your spouse is flung with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         ❑You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


    2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


          Brief description of the propertyand line on           Current Value of the     Amount of the exemption you claim        Specific laws that allow exemption
          ScheduleAlB that lists this property                   portion you own
                                                                 Copy the value from      Check only one box for each exemption.
                                                                 Schedule A/8

         Brief                                                                                                                     K.S.A. §60-2304(c)
         description:                2018 Nissan Versa           $13,205.00               ❑ ~ 13,205.00
         Line from                                                                           100% of fair market value, up to
         Schedule A/B:               3.1                                                     any applicable statutory limit

         Brief
         description:                Household goods             $ 1,550.00               6Zi $ 1,550.00                           K.S.A. §60-2304(a)
         Line from                                                                        ❑ 100% of fair market value, up to
         Schedule A/B:
                                     6                                                      any applicable statutory limit

         Brief                                                                                                                     K.S.A. §60-2304(a)
         description:                Electronics                 ~ 375.00                 ~ $ 375.00
         Line from                                                                        ❑ 100% of fair market value, up to
         Schedule A/B-               7                                                      any applicable statutory limit

    3. Are you claiming a homestead exemption of more than $160,375?
       (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
I
         (~ No
         ❑Yes.Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
~              ❑ No
       ,.M....._~......._Yes --~.,_.         ..


Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                           page 1 of_
                                           Case 19-20614              Doc# 1            Filed 03/29/19          Page 18 of 61
Debtor 1         TIA                           M.                    ADAMS                         Case number (irks°wn)
               First Name        Middle Name        Last Name




  Part 2:      Additional Page

       Briet description of the property and line `         Current value of the    Amount of the exemption you claim         Specific laws that allow exemption
       on Schedule AB that lis#s this property              portion you own
                                                            Copy the value from     Check only one- box for each exemption
                                                            Schedule q/B

       Brief                Clothes                         ~           170.00       ❑~        170.00                        K.S.A. §60-2304(a)
       description:
       Line from            11                                                          100% of fair market value, up to
       Schedule A/B:                                                                    any applicable statutory limit

       Brief
                            Jewelry                         ~             10.00      ❑~          10.00                       K.S.A. §60-2304(b)
       description:
       Line from                                                                        100% of fair market value, up to
       Schedule A/B:
                            12                                                          any applicable statutory limit


       Brief
                            Security Deposit                            850.00       ❑~        850.00                        K.S.A. §60-2304
       description:
       Line from                                                                        100% of fair market value, up to
                            22                                                          any applicable statutory limit
       Schedule A/B:

       Brief                Tax Refund                              35,440.00        ❑~      3,544.00                        K.S.A. §60-2315
       description:
       Line from                                                                        100% of fair market value, up to
       Schedule A/B:                                                                    any applicable statutory limit

       Brief
       description:                                         $                        ❑$
       Line from                                                                     ❑ 100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                         $                        ❑$
       Line from                                                                     ❑ 100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                         $                        ❑$
       Line from                                                                     ❑ 100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                         $                        ❑$
       Line from                                                                     ❑ 100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                         $                        ❑$
       Line from                                                                     ❑ 100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                         $                        ❑$
       Line from                                                                     ❑ 100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                         $                        ❑$
       Line from                                                                     ❑ 100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                         $                        ❑$
       Line from                                                                     ❑ 100% of fair market value, up to
       Schedule A/8:                                                                   any applicable statutory limit
~. .

Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                        page 2    of _
                                     Case 19-20614                Doc# 1           Filed 03/29/19           Page 19 of 61
Fill in this information to identify your case:

Debtor 1           TIA                               M.               ADAMS
                   First Name                  Middle Name                     Last Name
Debtor 2
(Spouse, if filing) First Name                 Middle Name                     Last Name

United States Bankruptcy Court forthe:        DISTRICT OF KANSAS

Case number
(If known)                                                                                                                                ❑ Check if this is an
                                                                                                                                            amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
   ❑ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      Yes. Fill in all of the information below.

Part 1:        List All Secured Claims
                                                                                                          Column A:                Column 8 -~            Column C
z. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim            Value of collateral    Unsecured
   for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the         that supports this "   portion
   As much as possible, list the claims in alphabetical order according to the creditor's name.          :value of collateral. :; :claim:                 If any .
2.1                                                                                                                         17,891.29 ~   13,205.00 $ 4,686.29
      Santander Consumer USA                              Describe the property that secures the claim:
      Creditor's Name
      P.O. Box 961245                                     2018 Nissan Versa
      Number            Street
                                                          As    of the date you file, the claim is: Check all that apply.
                                                          yra   Contingent
      Fort Worth                  TX 75161                ❑     Unliquidated
      City                       State    ZIP Code        ❑     Disputed
  Wr~ho owes the debt? Check one.                         Nature of lien. Check all that apply.
  ya Debtor 1 only                                          An agreement you made (such as mortgage or secured
  ❑ Debtor 2 only                                           car loan)
  ❑ Debtor 1 and Debtor 2 only                            ❑ Statutory lien (such as tax lien, mechanic's lien)
  ❑ At least one of the debtors and another               ❑ Judgment lien from a lawsuit
                                                          ❑ Other (including a right to offset)
  ❑ Check if this claim relates to a
    community debt
  Date debt was incurred 03/07/201E                       Last 4 digits of account number 4            9     7    0
2.2                                                       Describe the property that secures the claim:
      Creditor's Name

      Number            Street
                                                          As of the date you file, the claim is: Check all that apply.
                                                          ❑ Contingent
                                                          ❑ Unliquidated
      City                        State   ZIP Code        ❑ Disputed
  Who owes the debt? Check one.                           Nature of lien. Check all that apply.
  ❑     Debtor 1 only                                     ❑ An agreement you made (such as mortgage or secured
  ❑     Debtor 2 only                                       car loan)
  ❑     Debtor 1 and Debtor 2 only                        ❑ Statutory lien (such as tax lien, mechanic's lien)
  ❑     At least one of the debtors and another           ❑ Judgment lien from a lawsuit
                                                          ❑ Other (including a rightto offset)
  ❑ Check if this claim relates to a
     community debt
  Date debt was incurred                                  Last 4 digits of account number
      Add the dollar value of your entries in Column A on this pale. Write that number here:                                17,891 29

                                                    D: Creditors Who Have Claims Secured by Property                                             page 1 of_
 Official Form 106D                   Case Schedule
                                           19-20614        Doc# 1 Filed 03/29/19 Page 20 of 61
  Fill in this information to identify your case:

  Debtor 1           TIA                      M.            ADAMS
                     First Name               Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name              Middle Name           Last Name


  United States Bankruptcy Courtforthe:      DISTRICT OF KANSAS
                                                                                                                                          ❑ Check if this is an
  Case number                                                                                                                               amended filing
  (If known)



Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                       12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A16) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D; Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

                List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
       No. Go to Part 2.
    ❑ Yes.
 2. List all of your priority unsecured claims.lf a creditor has mote than one priority unsecuredclaim, list the creditor separately for each claim. For
    each claim fisted, identify what type of claim it is. If a claim has both priority and nonpriority amounts, listthat claim here and show both priority and
    nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name, If you have more than two priority
    unsecured claim&, fill out the Continuation Page of Part 1. If more than one creditor.holds a parkicular claim, list the other creditors in Part 3.
    (For an explanation of each type'of claim, see the instructions for this form jn the, instruction booklet.)
                                                                                                                      i` Total claim     Priority .    Nonpriority.
                                                                                                                      L.                 amcurtt       amoun4
2.1
                                                            Last 4 digits of account number _         _    _    _      $
       Priority Creditor's Name

                                                            When was the debt incurred?
       Number            Street

                                                            As of the date you file, the claim is: Check all that apply.

       City
                                                            ❑ Contingent
                                     State     ZIP Code
                                                            ❑ Unliquidated
       Who incurred the debt? Check one.
                                                            ❑ Disputed
       ❑ Debtor 1 only
       ❑ Debtor 2 only                                      Type of PRIORITY unsecured claim:
       ❑ Debtor 1 and Debtor 2 only                         ❑ Domestic support obligations
       ❑ At least one of the debtors and another
                                                            ❑ Taxes and certain other debts you owe the government
       ❑ Check if this claim is for a community debt        ❑ Claims for death or personal injury while you were
       Is the claim subject to offset?                        intoxicated
       ❑ No                                                 ❑ Other. Specify
       ❑ Yes
2.2
                                                            Last 4 digits of account number _         _    _    _          ~          $             $
        Priority Creditor's Name
                                                            When was the debt incurred?
        Number           Street
                                                            As of the date you file, the claim is: Check all that apply,
                                                            ❑ Contingent
        City                         State     ZIP Code     ❑ Unliquidated
        Who incurred the debt? Check one.                   ❑ Disputed
        ❑ Debtor 1 only
                                                            Type of PRIORITY unsecured claim:
        ❑ Debtor2only
                                                            ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only
                                                            ❑ Taxes and certain other debts you owe the government
        ❑ At least one of the debtors and another
                                                            ❑ Claims for death or personal injury while you were
        ❑ Check if this claim is for a community debt          intoxicated
        Is the claim subject to offset?                     ❑ Other. Specify
        ❑ No
        ❑ Yes

 Official Form 106E/F              Case 19-20614     Doc#
                                            Schedule EIF:    1 Filed
                                                          Creditors       03/29/19
                                                                    Who Have            Page 21 of 61
                                                                             Unsecured Claims                                                  page 1 of_
 Debtor 1        TIA                               M.                  ADAMS                         Case number (rfxaown)
                 First Name          Middle Name           Last Name

                List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      ❑ No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes

 A. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim, If a creditor has more than one
    nonprfority unsecured claim, list the creditor separatelyfor each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included iri Part 1, If mare than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
      claims fill out the Continuation -Page of Part 2.
                                                                                                                                                           Total claim
4.1    Legends Oaks Apartments                                                    Last 4 digits of account number 4          1    0    8
       Nonpriority Creditors Name                                                                                                                      g         2,100.00
                                                                                  When was the debt incurred?         02/18/2019
       7624 Garfied Court
       Number         Street
        Kansas City                                     KS              66112
       City                                             Slale          ZIP Code   As of the date you file, the claim is: Check all that apply.

                                                                                  (~ Contingent
       Who incurred the debt? Check one.                                          ❑ Unliquidated
         Debtor 1 only                                                            ❑ Disputed
       ❑ Debtor2only
       ❑ Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
       ❑ At least one of the debtors and another                                  ❑ Student loans
       ❑ Check if this claim is for a community debt                              ❑ Obligations arising out of a separation agreement or divorce
                                                                                     that you did not report as priority claims
       Is the claim subject to offset?                                            ❑ Debts to pension orprofit-sharing plans, and other similar debts
         No                                                                       G7 other. specify Unpaid Rent
       ❑ Yes

4.2    Collection Law Center, LLC                                                 Last 4 digits of account number 4 0 7 9                                        1,115.18
       Nonpriority Creditor's Name                                                When was the debt incurred?     12/18/2018
       1031 Vermont Street #B
       Number         Street
       Lawrence                                         KS              66044     As of the date you file, the claim is: Check all that apply.
       city                                             State          ZIP Code
                                                                                    Contingent
       Who incurred the debt? Check one.                                          ❑ Unliquidated
         Debtor 1 only                                                            ❑ Disputed
       ❑ Debtor 2 only
       ❑ Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
       ❑ At least one of the debtors and another                                  ❑ Student loans
                                                                                  ❑ Obligations arising out of a separation agreement or divorce
       ❑ Check if this claim is for a community debt                                 that you did not report as priority claims
       Is the claim subject to offset?                                            ❑ Debts to pension orprofit-sharing plans, and other similar debts
       rs                                                                         [7 other. specify Genesis Health Clubs
       W No
       ❑ Yes
4.3
        World Finance                                                             Last 4 digits of account number       4 1 0 8
       Nonpriority Creditor's Name                                                                                                                     g            980.00
                                                                                  When was the debt incurred?          01/08/2019
        1318 E. North Avenue
       Number          Street
        Belton                                           MO             64012
                                                                                  Ar of the date you file, the claim is: Check all that apply.
       City                                             Stale          ZIP Code
                                                                                    ~s
                                                                                  ya Contingent
       Who incurred the debt? Check one.
                                                                                  ❑ Unliquidated
          Debtor 1 only
                                                                                  ❑ Disputed
        ❑ Debtor 2 only
        ❑ Debtor 1 and Debtor 2 only
                                                                                  Type of NONPRIORITY unsecured claim:
        ❑ At least one of the debtors and another
                                                                                  ❑ Student loans
        ❑ Check if this claim is for a community debt                             ❑ Obligations arising out of a separation agreement or divorce
                                                                                       that you did not report as priority claims
       Is the claim subject to offset?.
                                                                                  ❑ Debts to pension orprofit-sharing plans, and other similar debts
       ❑ Na
                                                                                  l,~" Other. Specify Loan
       ❑ Yes



Official Form 106E/F                              Schedule Doc#
                                                           E/F: Creditors Who Have Unsecured Claims
                                        Case 19-20614              1 Filed      03/29/19      Page 22 of 61                                                     page _ of
Debtor 1        TIA                                              ADAMS                       Case number (;rknewn)
                First Name           Middle Name     Last Name



Part 2:       Your NONPRIORITY Unsecured Claims —Continuation Page


                                                                                                                                                    Total claim `
After listing any entries on this page, number them beginning with 4.4, followed by 4.5; and so forth.


4.4                                                                          Last 4 digits of account number 5          0    0    7                 g     727.85
      Credit Collection Services
      Nonpriority Creditor's Name                                                                                12/03/0208
                                                                             When was the debt incurred?
      725 Canton Street
      Number          Street                                                 As of the date you file, the claim is: Check all that apply.
      Norwood                                      MA             02062
      City                                         State         ZIP Code      Contingent
                                                                             ❑ Unliquidated
      Who incurred the debt? Check one.                                      ❑ Disputed
        Debtor 1 only
      ❑ Debtor 2 only                                                        Type of NONPRIORITY unsecured claim:
      ❑ Debtor 1 and Debtor 2 only                                           ❑ Student loans
      ❑ At least one of the debtors and another                              ❑ Obligations arising out of a separation agreement or divorce that
                                                                               you did not report as priority claims
      ❑ Check if this claim is for a community debt
                                                                             ❑ Debts to pension orprofit-sharing plans, and other similar debts
      Is the claim subject to offset?                                        G~ other. speoify Progressive Advance Ins.
        No
      ❑ Yes


4.5
                                                                             Last 4 digits of account number         1 2     6    4                 g      221.94
      KCP&L
      Nonpriority Creditors Name
                                                                             When was the debt incurred?          02/04/2016
      P.O. Box 219330
      Number          Street
                                                                             As of the date you file, the claim is: Check all that apply.
       Kansas City                                  MO             64121
      City                                         State          ZIP Code     Contingent
                                                                             ❑ Unliquidated
      Who incurred the debt? Check one.                                      ❑ Disputed
         Debtor 1 only
       ❑ Debtor 2 only                                                       Type of NONPRIORITY unsecured claim:
       ❑ Debtor 1 and Debtor 2 only                                          ❑ Student loans
       ❑ At least one of the debtors and another                             ❑ Obligations arising out of a separation agreement or divorce that
                                                                                you did not report as priority claims
       ❑ Check if this claim is for a community debt
                                                                             ❑ Debts to pension orprofit-sharing plans, and other similar debts
      Is the claim subject to offset?                                        G~ other. speoify Utility Service
         No
       ❑ Yes

4.6                                                                                                                                                        569.01
                                                                             Last 4 digits of account number 4 'I           ~      $
       KC Water Department
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?             03/12/2016
       4800 E. 63rd Street
       Number          Street
                                                                             As of the date you file, the claim is: Check all that apply.
       Kansas City'                                 MO             64130
       City                                         State         ZIP Code      Contingent
                                                                              ❑ Unliquidated
       Who incurred the debt? Check one.                                      ❑ Disputed
         Debtor 1 only
       ❑ Debtor 2 only                                                        Type of NONPRIORITY unsecured claim:
       ❑ Debtor 1 and Debtor 2 only                                           ❑ Student loans
       ❑ At least one of the debtors and another                              ❑ Obligations arising out of a separation agreement or divorce that
                                                                                you did not report as priority claims
       ❑ Check if this claim is for a community debt
                                                                              ❑ Debts to pension orprofit-sharing plans, and other similar debts
       Is the claim subject to offset?                                        ~ other. specify Utility Service
       l~ No
       ❑ Yes




Official Form 106E/F                      Case 19-20614      Doc#
                                                    Schedule EIF:    1 Filed
                                                                  Creditors       03/29/19
                                                                            Who Have            Page 23 of 61
                                                                                     Unsecured Claims                                                   page _ of
Debtor 1        TIA                               M.                 ADAMS                        Case number (;rkaown)
                First Name          Middle Name          Last Name


Part 2:      Your NONPRIORITY Unsecured Claims —Continuation Page


Afterlisting any entries on-this page, number them beginning with 4.4, followed by 4.5, and so forth.


4.7                                                                              Last 4 digits of account number          4   1 0     8                 g     396.12
      Spire
      Nonpriorily Creditor's Name                                                                                     02/15/2016
                                                                                 When was the debt incurred?
      Drawer 2
      Number         Street
                                                                                 As of the date you file, the claim is: Check all that apply.
      Saint Louis                                      MO              63171
      City                                             Stale         ZIP Code      Contingent
                                                                                 ❑ Unliquidated
      Who incurred the debt? Check one.                                          ❑ Disputed
        Debtor t only
      ❑ Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      ❑ Debtor 1 and Debtor 2 only                                               ❑ Student loans
      ❑ At least one of the debtors and another                                  ❑ Obligations arising out of a separation agreement or divorce that
                                                                                   you did not report as priority claims
      ❑ Check if this claim is for a community debt
                                                                                 ❑ Debts to pension orprofit-sharing plans, and other similar debts
      Is the claim subject to offset?                                            G~   other. Specify   MGE
        No
      ❑ Yes


4.8
                                                                                 Last 4 digits of account number          1 4    8    0                 g     601.67
      Corporate America Family Credit Union
      Nonprioriy Creditor's Name
                                                                                 When was the debt incurred?          12/08/2018
      4551 W. 107th Street
      Number          Street
                                                                                 As of the date you file, the claim is: Check all that apply.
       Overland Park                                    KS             66207
      Cily                                             Stale          ZIP Code     Contingent
                                                                                 ❑ Unliquidated
      Who incurred the debt? Check one.                                          ❑ Disputed
        Debtor 1 only
      ❑ Debtor2only                                                              Type of NONPRIORITY unsecured claim:
      ❑ Debtor 1 and Debtor 2 only                                               ❑ Student loans
      ❑ At least one of the debtors and another                                  ❑ Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
      ❑ Check if this claim is for a community debt
                                                                                 ❑ Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                            G~( otner. specify Unpaid Fees
        No
      ❑ Yes

4.9
                                                                                 Last 4 digits of account number 4 ~              0    8
       Academy Bank
      Nonpriorily Creditors Name
                                                                                 When was the debt incurred?          04/13/2017
       P.O. Box 3400
      Number          Street
                                                                                 As of the date you file, the claim is: Check all that apply.
       Ft. Leavenworth                                  KS             66027
      City                                             State          ZIP Code      Contingent
                                                                                  ❑ Unliquidated
      Who incurred the debt? Check one.                                           ❑ Disputed
         Debtor 1 only
       ❑ Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       ❑ Debtor 1 and Debtor 2 only                                               ❑ Student loans
       ❑ At least one of the debtors and another                                  ❑ Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       ❑ Check if this claim is for a community debt
                                                                                  ❑ Debts to pension orprofit-sharing plans, and other similar debts
       I~s the claim subject to offset?                                           6~ other. specify Insufficient Funds
          r
        qct No
       ❑ Yes




Official Form 106E/F                    Case 19-20614
                                                  ScheduleDoc#    1 Filed
                                                          ElF: Creditors      03/29/19
                                                                         Who Have            Page 24 of 61
                                                                                  Unsecured Claims                                                          page _ of_
Debtor 1       TIA                                M.                 ADAMS                        Case number (i(known>
                First Name          Middle Neme          Last Name


Part 2:       Your NONPRIORITY Unsecured Claims —Continuation Page


After listing any entries on this page, number them beginning-with 4.4, followed by 4.5, and so forth.                                                 PTotal.claim


10                                                                               Last 4 digits of account number          4   1 0        8
       Capital One Bank USA NA
     NonpriodtyCreditor's Name
                                                                                 When was the debt incurred?          06/12/2018
      P.O. Box 30281
     Number          Street
                                                                                 Ar7s of the date you file, the claim is: Check all that apply.
      Salt Lake City                                   UT              84130
     City                                              State         ZIP Code    yr+ Contingent
                                                                                 ❑ Unliquidated
     Who incurred the debt? Check one.                                           ❑ Disputed
       Debtor t only
     ❑ Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
     ❑ Debtor 1 and Debtor 2 only                                                ❑ Student loans
     ❑ At least one of the debtors and another                                   ❑ Obligations arising out of a separation agreement or divorce that
                                                                                   you did not report as priority claims
     ❑ Check if this claim is for a community debt
                                                                                 ❑ Debts to pension orprofit-sharing plans, and other similar debts
     Is the claim subject to offset?                                             ~ other. specify Credit Card
        No
      ❑ Yes


11
                                                                                 Last 4 digits of account number 4 ~             ~       $
      Acceptance Now
     Nonpriority Creditor's Name
                                                                                 When was the debt incurred?           06/16/2018
      5501 Headquarters
     Number           Street
                                                                                 As of the date you file, the claim is: Check all that apply.
      Plano                                             TX             75024
      City                                             State          ZIP Code     Contingent
                                                                                 ❑ Unliquidated
     Who incurred the debt? Check one.                                           ❑ Disputed
      ❑ Debtor 1 only
      ❑ Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      ❑ Debtor 1 and Debtor 2 only                                               ❑ Student loans
        At least one of the debtors and another                                  ❑ Obligations arising out of a separation agreement or divorce that
                                                                                   you did not report as priority claims
      ❑ Check if this claim is for a community debt
                                                                                 ❑ Debts to pension orprofit-sharing plans, and other similar debts
      Is,~the claim subject to offset?                                             Other. Specify Installment ACCOUnt
      r-
       4u No
      ❑ Yes

12
                                                                                 Last 4 digits of account number 4 ~                 0   8
      US Department of Education
      Nonpriority Creditor's Name
                                                                                 When was the debt incurred?           06/01/2010
      P.O. Box 7859
      Number          Street
                                                                                 As of the date you file, the claim is: Check all that apply.
      Madison                                           WI             53704
      City                                             State          ZIP Code     Contingent
                                                                                 ❑ Unliquidated
      Who incurred the debt? Check one.                                          ❑ Disputed
        Debtor 1 only
      ❑ Debtor2only                                                              Type of NONPRIORITY unsecured claim:
      ❑ Debtor 1 and Debtor 2 only
                                                                                   Student loans
      ❑ At least one of the debtors and another                                  ❑ Obligations arising out of a separation agreement or divorce that
                                                                                   you did not report as priority claims
      ❑ Check if this claim is for a community debt
                                                                                 ❑ Debts to pension orprofit-sharing plans, and other similar debts
      Is the claim subject to offset?                                            ❑ Other. Specify
        No
      ❑ Yes




Official Form 106E/F                    Case 19-20614
                                                  Schedule Doc#    1 Filed
                                                           E/F: Creditors      03/29/19
                                                                          Who Have            Page 25 of 61
                                                                                   Unsecured Claims                                                     page _   of
Debtor 1        TIA                               M.                  ADAMS                        Case number {rrx.,ow~l
                First Name          Middle Name           Last Name



Part 2:       Your NONPRIORITY Unsecured Claims —Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim
                                                                                                                                                        ix.:...._....__ .- ---

13                                                                                                                      4       1   0   8
                                                                                  Last 4 digits of account number                                        g 1,015.00
      T-Mobile
     Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          09/02/2018
      12920 SE 38th Street
     Number          Street
                                                                                  As of the date you file, the claim is: Check ali that apply.
      Bellevue                                         WA               98006
     City                                              State          ZIP Code      Contingent
                                                                                  ❑ Unliquidated
     Who incurred the debt? Check one.                                            ❑ Disputed
       Debtor 1 only
     ❑ Debtor2only                                                                Type of NONPRIORITY unsecured claim:
     ❑ Debtor 1 and Debtor 2 only                                                 ❑ Student loans
     ❑ At least one of the debtors and another                                    ❑ Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
     ❑ Check if this claim is for a community debt
                                                                                  ❑ Debts to pension orprofit-sharing plans, and other similar debts
     Is the claim subject to offset?                                              G2( other. specify Telecommunication Svcs.
        No
      ❑ Yes


14
      Progressive Leasing                                                         Last 4 digits of account number           4   1 0     8                $        934.62
     Nonpriority Creditor's Name
                                                                                  When was the debt incurred?           07/15/2018
      256 West Data Drive
     Number          SVeet
                                                                                  As of the date you file, the claim is: Check all that apply.
      Draper                                            UT              84020
     City                                              Slate          ZIP Cade      Contingent
                                                                                  ❑ Unliquidated
     Who incurred the debt? Check one.                                            ❑ Disputed
      ❑ Debtor 1 only
      ❑ Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      ❑ Debtor 1 and Debtor 2 only                                                ❑ Student loans
        At least one of the debtors and another                                   ❑ Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
      ❑ Check if this claim is for a community debt
                                                                                  ❑ Debts to pension orprofit-sharing plans, and other similar debts
     Is the claim subject to offset?                                              G~ Other. Specify Installment Acctaunt
        No
      ❑ Yes

15                                                                                                                                                        $ 1,400.00
                                                                                  Last 4 digits of account number 4 ~               ~   8
      Cash Net USA
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?           10/01/2018
      175 W. Jackson Blvd.
      Number          Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      Chicago                                           IL              60604
      City                                             State           ZIP Code     Contingent
                                                                                  ❑ Unliquidated
      Who incurred the debt? Check one.                                           ❑ Disputed
        Debtor 1 only
      ❑ Debtor2only                                                               Type of NONPRIORITY unsecured claim:
      ❑ Debtor 1 and Debtor 2 only                                                ❑ Student loans
      ❑ At least one of the debtors and another                                   ❑ Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
      ❑ Check if this claim is for a community debt
                                                                                  ❑ Debts to pension orprofit-sharing plans, and other similar debts
      I,-stthe claim subject to offset?                                             Other. Specify Loan
      nu No
      ❑ Yes




Official Form 106E/F                   Case 19-20614
                                                 ScheduleDoc#    1 Filed
                                                         E/F: Creditors      03/29/19
                                                                        Who Have            Page 26 of 61
                                                                                 Unsecured Claims                                                            page _ of
Debtor 1        TIA                               M.                  ADAMS                        Case number (]rknewn)
                First Name          Middle Name           Last Name



              Your NONPRIORITY Unsecured Claims —Continuation Page


  after lis#ing any:entries on this page, number them beginning-with 4.4, followed by 4:5; and so for#h.                                                Total ct~im



      Security Auto Loan                                                          Last 4 digits of account number      4       1 0     8                $ 4,900.00
     Nonpriority Creditor's Name
                                                                                  When was the debt incurred?         10/12/2012
      4900 Highway 169 North #205
     Number          Street
                                                                                  Ar of the date you file, the claim is: Check all that apply.
      New Hope                                         MN               55728
     Ci[y                                              State                       ~sf
                                                                      ZIP Code    yu Contingent
                                                                                  ❑ Unliquidated
     Who incurred the debt? Check one.                                            ❑ Disputed
     ❑ Debtor 1 only
     ❑ Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
     ❑ Debtor 1 and Debtor 2 only                                                 ❑ Student loans
       At least one of the debtors and another                                    ❑ Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
      ❑ Check if this claim is for a community debt
                                                                                  ❑ Debts to pension orprofit-sharing plans, and other similar debts
     Is the claim subject to offset?                                                Other. Specify Repo
        No
      ❑ Yes




      Research Medical Center                                                     Last 4 digits of account number          4   1   0   8                $   372.00
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          07/15/2016
      2316 E. Meyer Blvd.
      Number         Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      Kansas City                                       MO              64132
      city                                             State          ZIP Code      Contingent
                                                                                  ❑ Unliquidated
     Who incurred the debt? Check one.                                            ❑ Disputed
      ❑ Debtor 1 only
      ❑ Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      ❑ Debtor 1 and Debtor 2 only                                                ❑ Student loans
        At least one of the debtors and another                                   ❑ Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
      ❑ Check if this claim is for a community debt
                                                                                  ❑ Debts to pension orprofit-sharing plans, and other similar debts
                                                                                  r
     Is the claim subject to offset?                                              qu Other. Specify Medical ER Service
        No
      ❑ Yes

                                                                                                                                                            569.00 i
                                                                                  Last 4 digits of account number 4 'I             ~    8
      Research Medical
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          10/01/2018
      2316 E. Meyer Blvd.
      Number          Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      Kansas City                                       MO              64132
      city                                             State           ZIP Code     Contingent
                                                                                  ❑ Unliquidated
      Who incurred the debt? Check one.                                           ❑ Disputed
        Debtor 1 only
      ❑ Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      ❑ Debtor 1 and Debtor 2 only                                                ❑ Student loans
      ❑ At least one of the debtors and another                                   ❑ Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
      ❑ Check if this claim is for a community debt
                                                                                  ❑ Debts to pension or profit-sharing plans, and other similar debts
      I s the claim subject to offset?                                            G~ other. specify Medical - ER Service
      n(
       uu No
      ❑ Yes




Official Form 106E/F                   Case 19-20614
                                                 ScheduleDoc#    1 Filed
                                                         EIF: Creditors      03/29/19
                                                                        Who Have            Page 27 of 61
                                                                                 Unsecured Claims                                                       page _ of
    Debtor 1            TIA                          M.                   ADAMS                            Case number (lfknown)
                        Rrst Nama      Middle Name            Last Name


                 List Others to Be Notified About a Debt That You Already Listed

    5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
       example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
       2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
       additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

          Wyandotte County District Court                                            On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

          710 N. 7th Street                                                          Line 4.1 of (Check one): ❑Part 1: Creditors with Priority Unsecured Claims
E
          Number             Street                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                     Last 4 digits of account number 4         1       0       8
          Kansas City                                 KS            66101
          City                                        State               ZIP Code

          Legend Oaks Apts                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

          1918 N. 76th Drive #6                                                      Line 4.1 of (Check one): ❑Part 1: Creditors with Priority Unsecured Claims
          Number             Street                                                                                   Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims

          Kansas City                                 KS            66112            Last 4 digits of account number 4             1   0       8
          city                                        State               ZIP Code


           Sure Check Brokerage                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

          P.O. Box 1906                                                              Line 4,2 of (Check one): ❑Part 1: Creditors with Priority Unsecured Claims
          Number              Street                                                                               ~a Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims

           Salina                                      KS           67402            Last 4 digits of account number      4        1       0       8
          City     ._      ~ . . .~                   State               ZIP Code

           World Acceptance                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

           P.O. Box 6429                                                             Line 4.3 of (Check one): ❑Part 1: Creditors with Priority Unsecured Claims
          Number              Street                                                                                   Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims

           Greenville                                  SC            29606           Last 4 digits of account number               1 0 8
          City                                        State               ZIP Code

                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

                                                                                     Line        of (Check one): ❑Part 1: Creditors with Priority Unsecured Claims
          Number              Slreet                                                                               ❑ Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims

                                                                                     Last 4 digits of account number_ _
          city                                        Stale               ZIP Code

                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

                                                                                     Line        of (Check one): ❑Part 1: Creditors with Priority Unsecured Claims
          Number              Street                                                                               ❑ Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims

                                                                                     Last 4 digits of account number _        _        _       _
          city                                        State               ZIP Code


                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

                                                                                     Line        of (Check one): ❑Part 1: Creditors with Priority Unsecured Claims
          Number              Street
                                                                                                                   ❑ Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims

          city                                        State               ZIP Code   Last 4 digits of account number, _


    Official Form 106E/F                   Case 19-20614     Doc#
                                                    Schedule EIF:    1 Filed
                                                                  Creditors       03/29/19
                                                                            Who Have            Page 28 of 61
                                                                                     Unsecured Claims                                                         page _ of
Debtor 1       TlA                         M.                ADAMS                            Case number (ifanewn>
               Frst Name     Middle Name         Last Name



Part 4:    Add the Amounts for Each Type of Unsecured Claim


s. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                     Total claim


                6a. Domestic support obligations                          6a.         $                         0.00
Total claims
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                            6b.         $                          0.00

                6c. Claims for death or personal injury while you were
                    intoxicated                                           6c.         $                          0.00

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                               6d. .}. $                              0.00


                6e. Total. Add lines 6a through 6d.                       6e.
                                                                                      $                          0.00


                                                                                     Total claim

             6f. Student loans                                            6f.             $
Total claims                                                                                             45,472.00
from Part 2 6g. Obligations arising out of a separation
                                                         agreement
                 or divorce that you did not report as priority
                 claims                                                   6g.             $                      0.00
                6h. Debts to pension orprofit-sharing plans, and other
                    similar debts                                         6h.         $                          0.00

                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                               6i.   f         $              19,288.39
                                                                                    i'~

                6j. Total. Add lines 6f through 6i.                       6j.
                                                                                          $              64,760.39




Official Form 106E/F            Case 19-20614
                                          Schedule Doc#    1 Filed
                                                   EIF: Creditors      03/29/19
                                                                  Who Have            Page 29 of 61
                                                                           Unsecured Claims                                            page _ of_
 Fill in this information to identify your case:

 Debtor          TIA                   M,                      ADAMS
                  First Name             Middle Name                   Last Name

 Debtor 2
 (Spouselffiling) First Name             Middle Name                   Last Name


 United States Bankruptcy Court for the: ,DISTRICT OF K,4NSAS

 Case number
  (If known)                                                                                                                           ❑ Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                              12/15

Be as complete and accurate as possible, If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 1. Do you have any executory contracts or unexpired leases?
    ❑ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



      Berson or company with whom you have the contract or-lease                             State           the contractor lease is for
                                                                                                     what
       Legend Oak Apartment (Leasing Office)                                             Rental Agreement
      Name
       1918 N. 76th Drive #6
      Number          Street
       Kansas City                MO           66112
      City                           State     ZIP Code


      Name

      Number          Street

      Cit                            State     ?iP
                                                       (nrja
2.3
      Name

      Number          Street

       Ci                            State      ZIP Code


       Name

       Number         Street

       Ci                            State      ZIP Code


       Name

       Number         Street

       City                          State      ZIP Code
                                Case 19-20614                    Doc# 1            Filed 03/29/19           Page 30 of 61
Official Form 106G                           Schedule G: Executory Contracts and Unexpired Leases                                           page 1 of
 Fill in this information to identify your case:

 Debtor 1           TIA                             M.                         ADAMS
                   First Name                      Middle Name                    Last Name

 Debtor 2
 (Spouse,iffiling) First Name                      Middle Name                    Last Name

 United States BankruptcyCourtforthe: DISTRICT OF KANSAS

 Case number
  (If known)
                                                                                                                                                    ❑ Check if this is an
                                                                                                                                                      amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                          12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ❑ No
          Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        No. Go to line 3.
      ❑ Yes..Did your spouse, former spouse, or legal equivalent live with you at the time?
           ❑ No
           ❑ Yes. In which community state or territory did you live?                                      . Fill in the name and current address of that person.


                Name of your spouse, former spouse, or legal equivalent


                Number             Street


                 City                                            State                        ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 106D), Schedule E/F (Official Form 106EIF), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule E/F, or Schedule G to fill out Column 2.

      ~'~olumn 1iYl~lr dodebtor                                                                                    Column"2 The creditor to whomjrou owe the debt-

                                                                                                                  ^Cheek'all schedules that"apply:: .

          Tyler Jones                                                                                                   Schedule D, line   2.1
         Name
          205 Cunningham Parkway #119                                                                                   Schedule E/F, line 4.11
         Number          Street                                                                                     ❑ Schedule G, line
          Belton                                                    MO                        64012
         Cit                                                        State                       ZIP Code


          Gregory Belcher                                                                                           ❑ Schedule D, line
         Name
          1420 South Harris                                                                                             Schedule E/F, line 4.16
         Number           Street                                                                                    ❑ Schedule G, line
          Lee's Summit                                               MO                       64086
         city                                                        State                      ZIP Code


                                                                                                                    ❑ Schedule D, line
         Name
                                                                                                                    ❑ Schedule E/F, line
         Number           Street                                                                                    ❑ Schedule G, line

         Cily                                                        State,                    .ZIP Code



Official Form 106H                      Case 19-20614                         Doc# 1 H:Filed
                                                                               Schedule Your Codebtors
                                                                                              03/29/19              Page 31 of 61                         page 1 of_
 Fill in this information to identify your case:


 Debtor 1              TIA                        M.             ADAMS
                       First Name           Middle Name          Last Neme

 Debtor 2
 (Spouse, if filing)   FlrstlJame           Middle Name          Last Name


 United States Bankruptcy Court for the:   DISTRICT OF KANSAS

 Case number                                                                                       Check if this is:
 (If known)
                                                                                                   ❑ An amended filing
                                                                                                   ❑ A supplement showing postpetition chapter 13
                                                                                                     income as of the following date:
Official Form 1061                                                                                      MM / DD / YYYY

Schedule 1: Your Income                                                                                                                           12/15 ,

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                       Describe Employment


1. Fill in your employment
   information.                                                        Debtor 1                                      Debtor 2 or non-filing spouse
    If you have more than one job,
    attach a separate page with
    information about additional           Employment status          oG! Employed                                    ❑ Employed
    employers.                                                        ❑ Not employed                                  ❑ Not employed
    Include part-time, seasonal, or
    self-employed work.
                                           Occupation               Brand Ambassador
    Occupation may include student
    or homemaker, if it applies.
                                           Employer's name         Cosmic Concepts LTD

                                           Employer's address      318 Clubhouse Lane
                                                                    Number Street                                Number      Street


                                                                   Local - 2110 Washington KCMO
                                                                   Hunt Valley              MD     21031
                                                                    City             State   ZIP Code            City                    State ZIP Code

                                           How long employed there?     1 moS.                                       1 mos.

                       Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                             For Debtor 1            For Debtor 2 or
                                                                                                                     non-filing spouse
  2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.       2.    $   2,296.60

  3. Estimate and list monthly overtime pay.                                           3. t $           0.00
                                                                                                                 +
                                                                                                                       $
  4. Calculate gross income. Add line 2 +line 3.                                       4.    $ 2,296.60



Official Form 1061                                              Schedule I: Your Income                                                        page 1
                                    Case 19-20614              Doc# 1        Filed 03/29/19             Page 32 of 61
Debtor 1       TIA                          M.                 ADAMS                        Case number (ifknown)
               First Name   Middle Name         Last Name



                                                                                           ForDebtor1               For Debtor 2 or
                                                                                                                    non-filing spouse .
   Copy line 4 here                                                             -~ 4,      $   2,296.60               $
5. List all payroll deductions:

    5a. Tax, Medicare, and Social Security deductions                               5a.    $      363.92              $
    5b. Mandatory contributions for retirement plans                                5b.    $          0.00            $
    5c. Voluntary contributions for retirement plans                                5c.    $          0.00            $
     5d. Required repayments of retirement fund loans                               5d.    $          0.00            $
     5e. Insurance                                                                  5e.    $          0.00            $
    5f. Domestic support obligations                                                5f.    $          0.00            $
    5g. Union dues                                                                  5g     $          0.00            $
     5h. Other deductions. Specify:                                                 5h. +$            0.00          + $

 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.     6.     $      363.92              $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.             7.     $   1,932.68               $

 8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
         Attach a statement for each property and business showing gross
         receipts, ordinary and necessary business expenses, and the total
         monthly net income.                                                        8a.    $          0.00            $
     8b. Interest and dividends                                                     8b.    $          0.00            $
     8c. Family support payments that you, anon-filing spouse, or a dependent
         regularly receive
         Include alimony, spousal support, child support, maintenance, divorce
         settlement, and property settlement.
                                                                                           $          0.00            $
                                                                               8c.
    8d. Unemployment compensation                                                   8d.    $         0.00             $
    8e. Social Security                                                             8e.    $         0.00             $
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:                                                                  8f.     $         0.00             $
     8g. Pension or retirement income                                               8g.    $         0.00
     8h. Other monthly income. Specify:                                             8h. +$           0.00           +$
 e. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.           9.     $         0.00             $
10. Calculate monthly income. Add line 7 +line 9.
                                                                                           $   1,932.68               $         0.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 ornon-filing spouse.       10.

11. State all other regular contributions to the expenses that you list in Schedule J
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                        11. +   $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies              12.     $     1,932.68
                                                                                                                                            Combined
                                                                                                                                            monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     ❑ No.
        Yes. Explain: Sometimes we might receive a Gas Stipend of $100.00 to $120.00.                                     ~   ~,,~ ,(~,,~~~~~~~~


Official Form 1061                                            Schedule I: Your Income                                                           page 2
                                  Case 19-20614             Doc# 1          Filed 03/29/19           Page 33 of 61
 Fill in this information to identify your case:


 Debtor 1          TIA                        M.                ADAMS
                    Frsl Name               Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) Frst Name              Middle Name          Last Name


 United States Bankruptcy Court for the:   DISTRICT OF KANSAS

 Case number                                                                                      Check if this is:
 (If known)
                                                                                                  ❑ An amended filing
                                                                                                  ❑ A supplement showing postpetition chapter 13
                                                                                                    income as of the following date:
Official Form 1061                                                                                      MM / DD / YYYY

Schedule 1: Your Income                                                                                                                          12115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:           Describe Employment


1. Fill in your employment
   information.                                                        Debtor 1                                    Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional           Employment status            Employed                                   ❑ Employed
    employers.                                                        ❑ Not employed                               ❑ Not employed

    Include parttime, seasonal, or
    self-employed work.
                                           Occupation               Tax Specialist
    Occupation may include student
    or homemaker, if it applies.
                                           Employer's name         HRB Resources, LLC

                                           Employer's address      One H & R BIoCk Way
                                                                   Number Street                                 Number    Street




                                                                   Kansas City              MO     64105
                                                                    City             State   ZIP Code            City                  State ZIP Code

                                           How Tong employed there?        3 mos                                      3 mos


                   Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                             For Debtor 1         For Debtor 2 or
                                                                                                                  non-filing spouse

  2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.       2.    ~    757.16

  3. Estimate and list monthly overtime pay.                                           3. + ~           0.00     +g


  4. Calculate gross income. Add line 2 +line 3.                                       4.    g     757.16




Official Form 1061                                              Schedule I: Your Income                                                       page 1
                                   Case 19-20614               Doc# 1        Filed 03/29/19             Page 34 of 61
Debtor 1       TIA                        M.                ADAMS                              Case number (frknown)
               First Name   Middle Name         Last Name



                                                                                          -For Debtor 1                For Debtor 2 or
                                                                                                                       n n-filing spouse,
   Copy Tine 4 here                                                             ~   4,     $         757.16

5. List all payroll deductions:

    5a. Tax, Medicare, and Social Security deductions                               5a.    $           18.56             $
    5b. Mandatory contributions for retirement plans                                5b.    $             0.00            $
    5c. Voluntary contributions for retirement plans                                5c.    $             0.00            $
    5d. Required repayments of retirement fund loans                                5d.    $            0.00             $
    5e. lnsurance                                                                   5e.    $             0.00            $
    5f. Domestic support obligations                                                5f.    $             0.00            $
    5g. Union dues                                                                  5g     $             0.00            $
    5h. Other deductions. Specify:                                                  5h. +$               0.00          + $

 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.      6.    $           18.56             $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.             ~.     $         738.60              $

 8. List all other income regularly received:
    8a. Net income from rental property and from operating a business,
        profession, or farm
        Attach a statement for each property and business showing gross
        receipts, ordinary and necessary business expenses, and the total
        monthly net income.                                                         ga,    $            0.00             $
     8b. Interest and dividends                                                     gb.    $            0.00             $
    8c. Family support payments that you, anon-filing spouse, or a dependent
        regularly receive
        Include alimony, spousal support, child support, maintenance, divorce
        settlement, and property settlement.
                                                                                           $            0.00             $
                                                                              8c.
    8d. Unemployment compensation                                                   8d.    $            0.00             $
    8e. Social Security                                                             8e.    $            0.00             $
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:                                                                  8f.     $            0.00             $
     8g. Pension or retirement income                                               Sg.    $            0.00
     8h. Other monthly income. Specify:                                             8h. +$              0.00           +$
 s. Add all other income. Add lines 8a + 8b + 8c + 8d + ge + gf +8g + 8h.           9.                  0.00

1o.Calculate monthly income. Add line 7 +line 9.
                                                                                           $         738.36              $         0.00        $       738.60
   Add the entries in line 10 for Debtor 1 and Debtor 2 ornon-filing spouse.        10.

11. State all other regular contributions to the expenses that you list in Schedule J
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                           11. +   $            0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                 12.     $      738.60
                                                                                                                                               Combined
                                                                                                                                               monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     ❑ No.
        Yes. Explain: This is seasonal work and will end April 2019.


Official Form 1061                                            Schedule I: Your Income                                                              page 2
                                 Case 19-20614              Doc# 1        Filed 03/29/19                Page 35 of 61
     Fill in this information to identify your case:

     Debtor 1              TIA                M.                ADAMS
                           First Name          Middle Name               Lasl Name                         Check if this is:
     Debtor 2                                                                                              ❑ An amended filing
     (Spouse, if filing)   F1rstName           Middle Name               last Name
                                                                                                           ❑ A supplement showing postpetition chapter 13
     United States Bankruptcy Courtfor the:   DISTRICT OF KANSAS                                             expenses as of the following date:
     Case number                                                                                               MM / DD / YYYY
     (If known)


    Official Form 106J
    Schedule J: Your Expenses                                                                                                                              12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

    Part 1:            Describe Your Household

~,1. Is this a joint case?
i
3 ~ No. Go to line 2.
     ❑Yes.Does Debtor 2 live in a separate household?

                   ❑ No
                   ❑Yes.Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

    2. Do you have dependents?                ❑ No
i                                                                                       Dependent's relationship to              Dependent's     Does dependent live
      Do not list Debtor 1 and                Q~ Yes. Fill out this information for     Debtor 1 or Debtor 2                     age           ? with you?
      Debtor 2.                                  each dependent
                                                                                                                                                   ❑ No
      Do not state the dependents'                                                      Daughter                                 12            i     Yes
      names.
                                                                                                                                                   ❑ No
                                                                                                                                                   ❑ Yes
                                                                                                                                                   ❑ No
                                                                                                                                                   ❑ Yes
                                                                                                                                                   ❑ No
                                                                                                                                                   ❑ Yes
                                                                                                                                                   ❑ No
                                                                                                                                                   ❑ Yes

?3. Do your expenses include
    expenses of people other than ~ No
    yourself amour de endents?~ 0 Yes

    Part 2:         Estimate Your Ongoing Monthly Expenses

    Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
    expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
    applicable date.
    Include expenses paid for with non-cash government assistance if you know the value of
    such assistance and have included it on Schedule l: Your Income (Official Form 1061.)                                             Your expenses
i
     4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                   g                  850.00
        any rent for the ground or lot.                                                                                    4.
        If not included in line 4:
         4a. Real estate taxes                                                                                             4a.                          0.00

         4b. Property, homeowner's, or renter's insurance                                                                  4b.                          0.00

         4c. Home maintenance, repair, and upkeep expenses                                                                 4c.                          0.00
         4d. Homeowner's association or condominium dues                                                                   4d.                          0.00

Official Form 106J                                               Schedule J: Your Expenses                                                              page 1
                                        Case 19-20614           Doc# 1               Filed 03/29/19           Page 36 of 61
      Debtor 1       TIA                           M.               ADAMS                        Case number (irknown)
                      First Name     Middle Name        Last Name




                                                                                                                                Your expenses"

                                                                                                                                                   0.00
      5. Additional mortgage payments for your residence, such as home equity loans                                      5.     $

N g, Utilities:
          sa.    Electricity, heat, natural gas                                                                          6a.                      67.19
          sb.    Water, sewer, garbage collection                                                                        sb.                       0.00
          6c.    Telephone, cell phone, Internet, satellite, and cable services                                          sc.                     136.00
          6d. Other. Specify:                                                                                            sd.                       0.00

      7 Food and housekeeping supplies                                                                                   7.                      430.00

      8. Childcare and children's education costs                                                                        s.                        0.00
      9. Clothing, laundry, and dry cleaning                                                                             9.                      104.00
  10. Personal care products and services                                                                                10.                     246.00
 ~11. Medical and dental expenses i                                                                                      11.                      68.00
!12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                                 260.00
     Do not include car payments.                                                                                        12.

 '13. Entertainment, clubs, recreation, newspapers, magazines, and books                                                 13.                     200.00
                                  r
~14. Charitable contributions and religious donations                                                                    14.                       0.00
;!q
      15. Insurance.
          Do not include insurance deducted from your pay or included in lines 4 or 20.

          15a. Life insurance                                                                                            15a.                      0.00
          15b. Health insurance               I                                                                          15b.                      0.00
          15c. Vehicle insurance                                                                                         15c.                      0.00
          15d. Other insurance. Specify:                                                                                 15d.                      0.00

          Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
          Specify:                                                                                                       16.    $
                                                                                                                                                   0.00

      17. Installment or lease payments:
          17a. Car payments for Vehicle 1                                                                                17a.                    452.00
          17b. Car payments for Vehicle 2                                                                                17b.                      0.00
I
 ~        170. other. specify: Acceptance Now                                                                            17c.                    290.00
          17d. other. specify: Progressive Leasing                                                                       17d.                    166.90

 ~78. Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule 1, Your Income (Official Form 1061).                                                   1a.   $                  0.00

 s19. Other payments you make to support others who do not live with you.
          Specify:                                                                                                        1s.   $                  0.00

  `20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Yourincome.

           20a. Mortgages on other property                                                                              20a.   $                  0.00
           lob. Real estate taxes                                                                                        lob.                      0.00
           2oc. Property, homeowners, or renter's insurance                                                              2oc.                      0.00
  s                                                                                                                                                0.00
           god. Maintenance, repair, and upkeep expenses                                                                 god.
           Zoe. Homeowner's association or condominium dues                                                              Zoe.                      0.00


      Official Form 106J                                             Schedule J: Your Expenses                                                     page 2
                                        Case 19-20614                Doc# 1       Filed 03/29/19         Page 37 of 61
    Debtor 1       TIA                         M.               ADAMS                          Case number (irknown)
                   Frst Name     Middle Name        Last Name




X21. Other. Specify:                                                                                                   21.   +$


        Calculate your monthly expenses.

        22a. Add lines 4 through 21.                                                                               22a.           3,270.09
        22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                       22b.      $       0.00
        22c. Add line 22a and 22b. The result is your monthly expenses.                                            22c.      $    3,270.09


123. Calculate your monthly net income.
'     23a.     Copy line 12 (your combined monthly income) from Schedule 1.                                        23a.
t
e     23b.     Copy your monthly expenses from line 22c above.                                                     23b.      _$

?     23c.     Subtract your monthly expenses from your monthly income.
                                                                                                                              ~    -598.81
               The result is your monthly net income.                                                              23c.



s
 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
       ❑ Yes.        F~cplain here:




    Official Form 106J                                           Schedule J: Your Expenses                                            page 3
                                      Case 19-20614              Doc# 1       Filed 03/29/19           Page 38 of 61
 Fill in this information to identify your case:

 Debtor 1          TIA                 M.                     ADAMS
                    First Name           Middle Name               Last Name

 Debtor 2
 (Spouse, iffiling) First Name           Middle Name               Last Name


 United States Bankruptcy Court forthe: DISTRICT OF KANSAS

 Case number                                                                                                                         ❑ Check if this is an
                    (If known)
                                                                                                                                       amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


               Summarize Your Assets


                                                                                                                                 Your asset§:
                                                                                                                                 Value of what you owra
1. Schedule A/B: Property (Official Form 106A/B)
   1a. Copy line 55, Total real estate, from Schedule A/B                                                                                             0.00


    1b. Copy line 62, Total personal property, from Schedule A/B                                                                             19,704.00

    1c. Copy line 63, Total of all property on Schedule A/B                                                                          g       19,704.00


Part 2:        Summarize Your Liabilities


                                                                                                                                  Your liabilities-
                                                                                                                                  Arrtoiint,you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                             17,891.29
   2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                      0.00
   3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F
                                                                                                                                  + g        19,288.39


                                                                                                        Your total liabilities       ~       37,179.68


Part 3:        Summarize Your Income and Expenses


4. Schedule l.• Your Income (Official Form 1061)
                                                                                                                                     $        2,671.28
   Copy your combined monthly income from line 12 of Schedule 1

5. Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                     g        3,270.09
   Copy your monthly expenses from line 22c of Schedule J




Official Form 106Sum                     Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
                                 Case 19-20614                Doc# 1           Filed 03/29/19       Page 39 of 61
                                            i
  Debtor 1      TIA                         M.               ADAMS                              Case number (irRnawn>
                First Name    Middle Name        Last Name




   Part 4:     Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

      ❑ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
         Yes


   7. What kind of debt do you have?

      Qj Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
         family, or household purpose." 11 U.S.C. § 101(8). FiII out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

      ❑ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 1226 Line 11; OR, Form 122C-1 Line 14.                                                          g          3,053.76




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                        Total claim


       From Part 4 on Schedule FJF, copy the following:


      9a. Domestic support obligations (Copy line 6a.)                                                                       0.00


      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          g                   0.00

      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)               $                    0.00


      9d. Student loans. (Copy line 6f.)                                                                                45,472.00

      9e. Obligations arising out of a separation agreement or divorce that you did not report as       $                    0.00
          priority claims. (Copy line 6g.)

      9f. Debts to pension or profitsharing plans, and other similar debts. (Copy line 6h.)           +$                     0.00


      9g. Total. Add lines 9a through 9f.                                                               ~               45,472.00




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                           page 2 of 2
                                  Case 19-20614               Doc# 1          Filed 03/29/19             Page 40 of 61
Fill in this information to identify your case:

Debtor 1           TIA                          M.          ADAMS
                   First Name              Middle Name           Lasl Name

Debtor 2
(Spouse, if filing) First Name             Middle Name           Last Name


United States Bankruptcy Court for the:   DISTRICT OF IG4NSAS
Case number
 (If known)
                                                                                                                                               ❑ Check if this is an
                                                                                                                                                 amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                        12115

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        ❑ No
          Yes. Name of person Angela Conley                                               .Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                           Signature (Official Form 119).




        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
        that they are true and correct.




                      O ✓"~ ~
          Signature of Debtor 1                              \       Signature of Debtor 2


          Date    d3/1~~ Z~r~                                        Date
                 MM/ DD          /                                           MM I DD /   YYYY




   Official Form      106Dec                             Declaration About an Individual Debtor's Schedules

                                     Case 19-20614           Doc# 1             Filed 03/29/19               Page 41 of 61
Fill in this information to identify your case:

Debtor 1            TIA                          A.               ADAMS
                    First Name                 Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name                 Middle Name                fast Name


United States Bankruptcy Court for the:       DISTRICT OF KANSAS
Case number                                                                                                                                 ❑ Check if this is an
 (If known)                                                                                                                                   amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                           12115

  If you are an individual filing under chapter 7, you must fill out this form if:
  ■ creditors have claims secured by your property, or
  ■ you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top, of any additional pages,
  write your name and case number (if known).

    Part 1:          List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

              Identify the creditor and the property thaf is collateral               What do you intend to do with the property that   Did you claim the property
                                                                                      secures a debt?                                   as exempt on Schedule G?

          Creditor's                                                                  ❑ Surrender the property.                         ❑ No
          name:            Santander Consumer USA
                                                                                      ❑ Retain the property and redeem it.              ~ Yes
          Description of 2018 Nissan Versa                                               Retain the property and enter into a
          property
          securing debt:                                                                 Reaffirmation Agreement.
                                                                                      ❑ Retain the property and [explain]:



          Creditor's                                                                  ❑ Surrender the property.                         ❑ No
          name:
                                                                                      ❑ Retain the property and redeem it.              ❑Yes
          Description of
          property                                                                    ❑ Retain the property and enter into a
          securing debt:                                                                Reaffirmation Agreement.
                                                                                      ❑ Retain the property and [explain]:


          Creditor's                                                                  ❑ Surrender the property.                         ❑ No
          name:
                                                                                      ❑ Retain the property and redeem it.              ❑Yes
          Description of
                                                                                      ❑ Retain the property and enter into a
          property
          securing debt:                                                                Reaffirmation Agreement.
                                                                                      ❑ Retain the property and [explain]:


          Creditor's                                                                  ❑ Surrender the property.                         ❑ No
          name:
                                                                                      ❑ Retain the properly and redeem it.              ❑ Yes
          Description of                                                              ❑ Retain the property and enter into"a
          property
          securing debt:                                                                Reaffirmation Agreement.
                                                                                      ❑ Retain the property and [explain]:



   Official Form 108                  Case 19-20614         Doc#for1Individuals
                                           Statement of Intention        FiledFiling Under Chapter
                                                                                03/29/19      Page 7 42 of 61                                   page 1
Debtor 1        TIA                          A.               ADAMS                         Case number (lfknown)
               First Name      Middle Name        Last Name




  Part 2:      List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedu/e G: Executory Contracts and Unexpired leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                             Will the Pease be assumed?

      Lessor's name:                                                                                                ❑ No
                                                                                                                    ❑ Yes
      Description of leased
      property:


      Lessor's name:                                                                                                ❑ No
                                                                                                                    ❑ Yes
      Description of leased
      property:


      Lessor's name:                                                                                                ❑ No
      Description of leased                                                                                         ❑ Yes
      property:


      Lessor's name:                                                                                                ❑ No
                                                                                                                    ❑ Yes
      Description of leased
      property:


      Lessor's name:                                                                                                ❑ No
                                                                                                                    ❑ Yes
      Description of leased
      property:


      Lessor's name:                                                                                                ❑ No
                                                                                                                    ❑ Yes
      Description of leased
      property:


      Lessor's name:                                                                                                ❑ No
                                                                                                                    ❑ Yes
      Description of leased
      property:



  Part 3:       Sign Below


     Under lpena Ity of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     person     oper that is subject toxin unexpired lease.


  x                                                           x
      Signature of Debtor 1                                       Signature of Debtor 2


      Date ~    J            `   ~~~''"~                          Date
           MM / D       /   YYY"                                         MM / DD /   YYYY




Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                          page 2
                                   Case 19-20614              Doc# 1        Filed 03/29/19          Page 43 of 61
     Fill in this information to identify your case:

     Debtor 1             TIA                   M.             ADAMS
                          First Name                   Middle Name            Last Name

     Debtor 2
     (Spouse, if filing) First Name                    Middle Name            Last Name


     United States Bankruptcy Court for the:          DISTRICT OF KANSAS

     Case number
     (If known)                                                                                                                             ❑ Check if this is an
                                                                                                                                              amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        04/16

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


     Part 1:         Give Details About Your Marital Status and Where You Lived Before


     1. What is your current marital status?

          ❑ Married
            Not married


     2. During the last 3 years, have you lived anywhere other than where you live now?
          C~ No
          ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                  Debfor 1:                                              Dates Debtor 1     Debtor 2;                                            Dates Debtor 2
                                                                         lived there                                                             lived there

                                                                                              ❑ Same as Debtor 1                                ❑ Same as Debtor 1

                   3021 Brooklyn Avenue                                  From 07/16/2013                                                           From
                   Number  Street                                                                Number Street
                                                                         To      07/01/2018                                                        To


                   Kansas City                       MO 64109
                   City                              State ZIP Code                              City                    State ZIP Code

                                                                                              ❑ Same as Debtor 1                                ❑ Same as Debtor 1

                                                                          From                                                                     From
                   Number              Street                                                    Number Street
                                                                         To                                                                        To



                   City                              State ZIP Code                              City                    State   ZIP Code


 t        Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
          states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                No
          ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



     Part 2: Explain the Sources of Your Income

Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 1

                                                Case 19-20614            Doc# 1           Filed 03/29/19           Page 44 of 61
                                       Ii

Debtor 1      TIA                             ADAMS                                               Case number (irknewn)
              First Name     Middjle Name      Last Name



     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     ❑ No
     Q~ Yes. Fill in the details.

                                                       r„in~~r i                                            ~ci,t~,~ 2

                                                       Sources of income          Gross income              Sources of income        Gross income
                                                       Cheek all that apply..     (before deductions and    Cheek all that apply.    (before deductions. and
                                                                                  exclusions)      _                                 exclusions)             _

           From January 1 of current year until          Wages, commissions,                                ❑ Wages, commissions,
                                                         bonuses, tips            ~          2,013.16         bonuses, tips
           the date you filed for bankruptcy:
                                                       ❑ Operating a business                               ❑ Operating a business


           For last calendar year•                     ~ Wages, commissions,                                ❑Wages,commissions,
                                                         bonuses, tips            $        26,770.00          bonuses, tips          ~
           (January 1 to December 31, 018            ) ❑ Operating a business                               ❑ Operating a business
                                     YYYY


           For the calendar year before that:          OGI Wages, commissions,                              ❑ Wages, commissions,
                                                           bonuses, tips                                      bonuses, tips
                                                                                  $          9,641.00
           (January 1 to December 31, 2017           ) ❑ Operating a business                               ❑ Operating a business
                                      YYYY


 5. Did you receive any other income during this year or the two previous calendar years?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
    unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
    gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       No
     ❑ Yes. Fill in the details.
                                                       Debtor 1                                               Dehfor2

                                                       Sources of income          Gross income from           Sources of income      Gross income from
                                                       fescribe below.            each source                 Describe below,        each source            ?
                                                                                  (before deductions and- .:'                        (before deductions and
                                                                                  exclusions)           ~ .                          exclusions)


           From January 1 of current year until
           the date you filed for bankruptcy:




            For last calendar year:
           (January 1 to December 31,2018        )
                                     YYYY



            For the calendar year before that:                                    $                                                  $
            (January 1 to December 31,2017       )
                                      YYYY




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2


                                Case 19-20614                 Doc# 1            Filed 03/29/19             Page 45 of 61
Debtor 1       TIA                M.                        ADAMS                                          Case number (lfknown)
               Firsl Name       Middle Name                   last Name

                                              i
              List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     ❑ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
           "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               ❑ No. Go to line 7.

               ❑ Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                      total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                       child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               E~ No. Go to line 7.

               ❑ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                      creditor. Do not include payments for domestic support obligations, such as child support and
                      alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                                Dates of     Total amount paid       .Amount you still owe   Was this payment for:,.
                                                                                payment


                                                                                             $                       $                       ❑ Mortgage
                      Creditor's Name
                                                                                                                                             ❑ Car

                      Number     Street                                                                                                      ❑ Credit card
                                                                                                                                             ❑ Loan repayment
                                                                                                                                             ❑ Suppliers or vendors

                      city                        State            ZIP Code                                                                  ❑ Other



                                                                                                                                             ❑ Mortgage
                      Creditor's Name
                                                                                                                                             ❑ Car

                       Number Street                                                                                                         ❑ Credit card
                                                                                                                                             ❑ Loan repayment
                                                                                                                                             ❑ Suppliers or vendors

                       city                       State            ZIP Code                                                                  ❑ Other




                                                                                             $                       $                       ❑ Mortgage
                       Creditor's Name
                                                                                                                                             ❑ Car

                       Number Street                                                                                                         ❑ Credit card
                                                                                                                                             ❑ Loan repayment
                                                                                                                                             ❑ Suppliers or vendors
                                                                                                                                             ❑ Other
                       City                       Slate            ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 3

                                     Case 19-20614                            Doc# 1       Filed 03/29/19           Page 46 of 61
Debtor 1        TIA                 M.                       ADAMS                                          Case number (rte°ew°>
                   First Name      Middle Name               Last Name

                                                 I

 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
    such as child support and alimony.

           No
     ❑ Yes. List all payments to an insider.
                                                                             Dates of    Total amount          Amount You stip .Reason for this payment
                                                                             payment     paid                  owe


                                                                                         $                   $
            Insider's Name


            Number        Street




            City                                     State   ZIP Code



            Insiders Name

            Number        Street




            City                                     State   ZIP Code


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
    an insider?
    Include payments on debts guaranteed or cosigned by an insider.

     (~ No
     ❑ Yes. List all payments that benefited an insider.

                                                                            Dates of         Total amount      Amount you still ' Reason for this payment
                                                                            payment          paid              owe
                                                                                                                                  Include creditor's name

                                                                                         $                    $
            Insider's Name


            Number        Street




            City                                     State   ZIP Code




            Insider's Name


            Number        Street




            City                                     State    ZIPCode_._



Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4


                                       Case 19-20614                       Doc# 1       Filed 03/29/19               Page 47 of 61
Debtor 1        TIA                                         ADAMS                                            Case number (lrknown)
                First Name            Middle Name           Last Name



  Part 4:      Identify Legal Actions, Repossessions, and Foreclosures
 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
    and contract disputes.

     ❑ No
     ~. Yes. Fill in the details.
                                                                   Nature of the case                  Court or agency                                    Status of the case

                                                                  Unpaid Rent                          Wyandotte County District Court
            case title Legend Oaks Apts                                                              :Court Name                                          qu Pending
                                                                                                                                                          ❑ On appeal
            v. Tia Adams, et al.                                                                       710 N. 7th Street
                                                                                                     :Number     Street                                   ❑ Concluded

            case number 2019-LM-001462                                                                 Kansas City                    KS       66101
                                                                                                     1City                    State    ZIP Code



            Case title                                                                               :Court Name                                          ❑ Pending
                                                                                                                                                          ❑ On appeal
                                                                                                     :Number     Street                                   ❑ Concluded

            Case number
                                                                                                     (City                    State    ZIP Code

 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

           No. Go to line 11.
     ❑ Yes. Fill in the information below.

                                                                             Describe the property                                      Date           :Value of the property



                 Creditor's Name


                 Number      Street                                          Explain what happened

                                                                             ❑ Property was repossessed.
                                                                             ❑    Property was foreclosed.
                                                                             ❑ Property was garnished.
                 City                               State   zIP code         ❑ Property was attached, seized, or levied.
                                                                             Describe the property                                      Date             Value of the property




                 Creditor's Name


                 Number      Street
                                                                             Explain what happened

                                                                             ❑ Property was repossessed.
                                                                             ❑ Property was foreclosed.
                                                                             ❑ Property was garnished.
                 Ciky                               State ZIP Code
                                                                             ❑ Property was attached, seized, or levied.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5


                                          Case 19-20614                   Doc# 1         Filed 03/29/19               Page 48 of 61
Debtor 1          TIA             M.                 ADAMS                                                         Case number irrxaowr,i
                  First Name     Middle Name           Last Name



 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
       No
     ❑ Yes. Fill in the details.

                                                               Describe the action the creditortook                                         Date action         Amount
                                                                                                                                            was taken
           Creditor's Name


           Number Street




           City                           State ZIP Code       Last 4 digits of account number: XXXX—_


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, acount-appointed receiver, a custodian, or another official?
     Q~ No
     ❑ Yes

                  List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
       No
     ❑ Yes. Fill in the details for each gift.


            Gifts with a tofat value of more than $6p0         Describe the gifts                                                           pates you gave           Value
            per person -                                                                                                                    the gifts



           Person to Whom You Gave the Gift

                                                                                                                                                                 $

           Number Street


           City                           State ZIP Code

           Person's relationship to you


           Gifts with a total value of more than $6p0          Describe the gifts                                                              Dates you gave     Value
           per person_        _ _ ,                            .._~..~.._...~.............v_~~._._            ,_                        ...w . the gifts .


                                                                                                                                                                  $
           Person to Whom You Gave the Gift

                                                                                                                                                                  $


           Number Street


           City                           State ZIP Code

           Person's relationship to you


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 6


                                     Case 19-20614                       Doc# 1                      Filed 03/29/19         Page 49 of 61
Debtor 1          TIA                M.                ADAMS                                               Case number (ifRmwn)
                    First Name      Middle Name          Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

           No
     ❑Yes.Fill in the details for each gift or contribution.

            Gifts or Contributions to charities                 Describe whale you contributed                                         Date you          Value
            that total more than $600                                                                                                  contributed




           Charitys Name




           Number       Street



           City            Slate     ZIP Code




                    List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

           No
     ❑ Yes. Fill in the details.

            Describe the property you lost and                   Describe any insurance coverage for the loss                          Date of your      Value. of property
            how the loss occurred                                                                                                      loss              lost
                                                                 Includethe amountthatinsurance has paid. List.pending insurance
                                                                 claims on tine 33 of Schedule A/8: Property.




                  List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     ❑ No
       Yes. Fill in the details.
                                                                 Description and value of any propertytransfierred                     Date payment or   Amount of payment
            Angela Conley                                                                                                              transfer was
             Person Who Was Paid                                                                                                       made
                                                                                                                                   I
            12912 Grandview Rd., #105
             Number        Street                                                                                                      03/25/2019        ~           75.00



            Grandview                     MO      64030
             City                         State   ZIP Code

             thebankruptcyclinic@gmail.com
             Email orwebsite address

             Person Who Made the Payment, if Not You


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7


                                         Case 19-20614                 Doc# 1           Filed 03/29/19               Page 50 of 61
Debtor 1          TIA              M.                 ADAMS                                                   Case number (lrknown)
                  First Name      Middle Name              Last Name




                                                                  Description and value of any propertytransferred                       Date payment or        Amount of
                                                                                                       -~        ~ _ .,               ~ ~„transfer was made , ' payment

           Person Who Was Paid


           Number       Street




           City                       State     ZIP Code




           Emaii or website address


           Person Who Made the Payment, if Not You



 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

       No
     ❑ Yes. Fill in the details.
                                                                                                                                                            ,   ~
                                                                   Description and value of any property transferred •,"`               Date payment or      Amount of payment
                                                                                                                                        transfer was
                                                                                                                                        made . .
           Person Who Was Paid


           Number        Street




           City                        State    ZIP Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     ~1 No
     ❑ Yes. Fill in the details.
                                                                   t)escriptitin and value of property        Describe any property or payments received        • Date transfer yk'
                                                                   transferred                                or debts paid in exchange                           was made

           Person Who Received Transfer



           Number        Street




           City                        State    ZIP Code


           Person's relationship to you


           Person Who Received Transfer


           Number        Street




           City                         State   ZIP Code

           Person's relationship to you


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 8


                                      Case 19-20614                      Doc# 1           Filed 03/29/19              Page 51 of 61
Debtor 1        TIA                M.               ADAMS                                               Case number (riknown)
                   First Name    Middle Name          Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to aself-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

           No
     ❑ Yes. Fill in the details.

                                                              Description and value of the prpperty transferred                                            Date transfer
                                                                                                                                                           was made


           Name of trust




 Part 8: List Certain Flnanclal Accounts, Instruments, Safe Depoalt Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     ❑ No
           Yes. Fill in the details.

                                                              Last 4 digits of account number     Type of account or            Date account was       Last balance before
                                                                                                  instrument                    closed, sold, moved,   closing or transfer
                                                                                                                                ortransferred _
            Corporate Am Family CU
            Name of Financial Institution
                                                                  XxxX— 1 4 8 0                    ~ checking                   12/08/2018             $         -601.67
            4551 W. 107th Street
            Number Street                                                                          ❑ Savings

                                                                                                   ❑ Money market

            Overland Park             KS       66207                                               ❑ Brokerage
            City                      State    ZIP Code
                                                                                                   ❑ Other


                                                                  XXXX—                            ❑ Checking
            Name of Financial Institution
                                                                                                   ❑ Savings

            Number Street                                                                          ❑ Money market

                                                                                                   ❑ Brokerage

                                               66207                                               ❑ Other
            City                       State   ZIP Code

  Z1. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
      securities, cash, or other valuables?
     l~ No
     ❑ Yes. Fill in the details.
                                                                  Who else had. accessto it?                  Describe the contents                            Do you still
                                                                                                                                                               have it?

                                                                                                                                                               ❑ No
            Name of Financial Institution                     Name                                                                                             ❑ Yes


             Number Street                                    Number Street


                                                              City         State      ZIP Code
             City                      State   ZIP Code


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9


                                     Case 19-20614                    Doc# 1          Filed 03/29/19              Page 52 of 61
Debtor 1        TIA                        M.             ADAMS                                                           Case number pfRnewn)
                  First Name          Middle Name              Last Name



z2. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
    ❑ Yes. Fill in the details.
                                                  'Who else has or had access to it?        Describe 4he contents-                                         Do you still
                                                                                                                                                           have it?

                                                                                                                                                            ❑ No
           Name of Storage Facility                                   Name                                                                                  ❑ Yes

           Number Street                                              Number Street

                                                                      City State ZIP Code

           CKY..a.-::.            ~_..._    State   ZIP Code _                                           .......


 Part 9:            Identify Property You Hold or Control for Someone Elae

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
           No
      ❑ Yes. Fill in the details.
                                                                      Where is the property?                                    Describe 4he property   Value



            Owner's Name

                                                                     Number    Street
            Number       Street



                                                                     City                            State     ZIP Code
            City                            State   ZIP Code

                     Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
  ® Environmenta/law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
    including statutes or regulations controlling the cleanup of these substances, wastes, or material.

  ■ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
    utilize it or used to own, operate, or utilize it, including disposal sites.
  r   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
      substance, hazardous material, pollutant, contaminant, or similar term.

  Report alt notices, releases, and proceedings that you know about, regardless of when they occurred.

  z4. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
      ❑ Yes. Fill in the details.
                                                                       Governmental unit                           Environmental law, if you know it    Date of notice



           Name of site                                               Governmental unit


           Number        Street                                       Number    Street


                                                                      City                  State   ZIP Code



           City                             State   ZIP Code



 Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 10


                                            Case 19-20614                      Doc# 1               Filed 03/29/19                 Page 53 of 61
Debtor 1       TIA               M.                ADAMS                                                   Case number Irrenown)
                   First Name   Middle Name          last Name



 2s.Have you notified any governmental unit of any release of hazardous material?

       No
     ❑ Yes. Fill in the details.
                                                            Governmental unit                          Environmental law, if you know it                       'Date of notice



            Name of site                                   Governmental unit

            Number Street                                  Number Street


                                                           City                  State ZIP Code

            City                     State    ZIP Code

 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       No
     ❑ Yes. Fill in the details.
                                                                                                                                                                 Status of the
                                                                 Court or agency                            Nature of the case
                                                                                                                                                                -case

           Case title
                                                                                                                                                                 ❑ Pending
                                                                 Court Name
                                                                                                                                                                 ❑ On appeal
                                                                 Number Street                                                                                   ❑ Concluded

           Case number                                           City                 State ZIP Code


                      Give Dotalls About Your Business or Connections to Any Bualness
  2z. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           ❑   A sole proprietor orself-employed in a trade, profession, or other activity, either full-time or part-time
           ❑   A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑   A partner in a partnership
           ❑   An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation

     I~ No. None of the above applies. Go to Part 12.
     ❑ Yes. Check all that apply above and fill in the details below for each business.
                                                   Describe the nature of the business                                        Employer Identification number
                                                                                                                              Do not include Social, Security number or ITIN.._ . .
            Business Name                                                                                                ('
                                                                                                                         i
                                                                                                                              EIN: _     _    —
            Number Street
                                                            Name of accountant or lookkeeper                                  Dates business existed
                                                           ri
                                                                                                                              From                 To
                                                                                                                                                              a
                                                           ] Describe the nature of the business                              Employer Identification number
                                                                                                                              Do not include Sociat Security number or,ITIN.
             Business Name

                                                                                                                              EIN:
             Number Street
                                                                 Name of accountant or bookkeeper                             Dates business existed


                                                                                                                              From                 To
             City                     State   ZIP Code

 Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page '11


                                     Case 19-20614                      Doc# 1         Filed 03/29/19                Page 54 of 61
Debtor 1         TIA                  M.                  ADAMS                                             Case number (flRnown)
                   First Name        Middle Name           Last Name




                                                                                                                           Employer Identification number
                                                                   Describe the nature ofthe business
                                                                                                                           Do not include Social Security number or ITIN.
            Business Name
                                                                                                                            EIN:          —

            Number        Street
                                                                   Name ofaccountartt or bookkeeper                         Dates business existed



                                                                                                                            From               To
            City                          State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

            No
     ❑ Yes. Fill in the details below.

                                                                   Date issued



             Name                                                      MM/DD/YYYY



             Number         Street




             City                          State   ZIP Code




  Part 12:          Slgn Below

       1 have read the answers on this Statement ofFinancial Affairs and any attachments, and 1 declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§1~5'£, X341, 1519, and 3571.




             Signature of Debtor 1                                                  Signature of Debtor 2


             Date       v       J ti~//~~~          ~    ~~`~                       Date

       Did you attach additional pages to Your Statement ofFinancial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

       ~t     No
       ❑ Yes



       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
       ❑ No
       ~a    Yes. Name of person            Angela      Conley                                                     .Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                     Declaration, and Signature (Official Form 119).




 Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 12


                                          Case 19-20614                    Doc# 1          Filed 03/29/19            Page 55 of 61
 Fill in this information to identify your case:                                                          Check one box only as directed in this form and in
                                                                                                          Form 122A-1Supp:
 Debtor 1          TIA                         M.                  ADAMS
                    First Name               Middle Name              Last Name
                                                                                                                1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) First Name              Middle Name              Last Name                           ❑ 2. The calculation to determine if a presumption of
                                                                                                               abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the: DISTRICT OF KANSAS                                                    Means Test Calculation (Official Form 122A-2).

 Case number                                                                                              ❑ 3. The Means Test does not apply now because of
 (If known)                                                                                                    qualified military service but it could apply later.


                                                                                                          ❑ Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                             12!15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement ofExemption from Presumption of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:         Calculate Your Current Monthly Income

 1. What is your marital and filing status? Check one only.
        Not married. FiII out Column A, lines 2-11.
      ❑ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      ❑ Married and your spouse is NOT filing with you. You and your spouse are:
                   Living in the same household and are not legally separated. FiII out both Columns A and B, lines 2-11.
                   Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                   under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                   spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
    '.Fill in the.average monthly irieome that you received from,all durces, derived during the 6 #ull months before you file this `
      bankruptcy case. 11 U:S;C: § 101(10A). Forexample; if you'are filing on.September:15, the 6=month period would be March 1 through
      August 31 of the amount of your monthly income varied during the 6 months,`add the .income for-all 6 months .and' divide. the total by 6:.,
      Fill in the resulf Qo not include any income amount more than once, For'eXample; if 6bfh spouses own the same rentatproperty, put the
      income from-that property in one. column only: If you have nothing to report for any line; write $0 in the space.
                _ _ _. . .                          ..
                                                                                                      Ce(umn A           Column B
                                                                                                      Debtor 1 '        `Debtor 2 or
                                                                                                                         non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions
     (before all payroll deductions).                                                                       $ 3,053.76            ~
  3. Alimony and maintenance payments. Do not include payments from a spouse if                             ~          0.00
     Column B is filled in.
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.
                                                                                                            ~          0.00       ~
  5. Net income from operating a business, profession,              Debtor 1 ~ ;Debtor 2.
     or farm
     Gross receipts (before all deductions)                            $            ~
       Ordinary and necessary operating expenses                    — $            — $
                                                                                                 copy                  0.00
       Net monthly income from a business, profession, or farm        ~     0.00                 here's     ~                     ~
  6. Net income from rental and other real property                 ',Debtor 1      Debtor 2 ,
     Gross receipts (before all deductions)                            ~             $
     Ordinary and necessary operating expenses                      —$             —$
                                                                                                 Copy
       Net monthly income from rental or other real property           ~ 0.00        $           here       $          0.00       $
  7. Interest, dividends, and royalties                                                                     g          0.00       ~


Official Form 122A-1                             Chapter 7 Statement of Your Current Monthly Income                                                      page 1
                                   Case 19-20614                Doc# 1            Filed 03/29/19                Page 56 of 61
Debtor 1        TIA                           M.                   ADAMS                              Case number (ifknown)
                First Name     Middle Name         Last Name



                                                                                                           COlUmrl A            Column 8
                                                                                                           Debtor 1             Debtor 2 or
                                                                                                                                non-filing spouse
 8, Unemployment compensation                                                                                          0.00       $
    Do not enter the amount if you contend that the amount received was a benefit
    under the Social Security Act. Instead, list it here:             ~
       For you
       For your spouse
 9. Pension or retirement income. Do not include any amount received that was a
    benefit under the Social Security Act.                                                                  $          0.00       $
 10. Income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits received under the Social Security Act or payments received
     as a victim of a war crime, a crime against humanity, or international or domestic
     terrorism. If necessary, list other sources on a separate page and put the total below.
                                                                                                            $          0.00       $
                                                                                                            $          0.00       $
      Total amounts from separate pages, if any.                                                        +$             0.00     +$

 11. Calculate your total current monthly income. Add lines 2 through 10 for each
     column. Then add the total for Column A to the total for Column B.                                     $ 3,053.76            $        0.00       $ 3,053.76
                                                                                                                                                     Total current
                                                                                                                                                     monthly income

               Determine Whether the Means Test Applies to You

 12. Calculate your current monthly income for the year. Follow these steps:
     12a. Copy your total current monthly income from line 11.                                         ~                    Copy line 11 here       $ 3,053.76
              Multiply by 12 (the number of months in a year).                                                                                      x 12
     12b. The result is your annual income for this part of the form.                                                                      12b.     $ 36,645.12

 13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.                            KS

     Fill in the number of people in your household.

     Fill in the median family inwme for your state and size of household.                                                                 13.      $ 65,112.00
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy clerk's office.
 14. How do the lines compare?

     14a. 0     Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                Go to Part 3.
     14b. ❑ Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 922A-2.
            Go to Part 3 and fill out Form 122A-2.

                Sign Below

               By signing hem, I~e~are under penalty of perjury that the information on this statement and in any attachments is true and correct.


                                     M
                                                                                                x
                    Signature o Debtor 1                                                            Signature of Debtor 2

                    Date ~ ~/ ~ ~~ ~t71~                                                            Date
                         MM / DD  YYYY                                                                      MM / DD / YYYY

                    If you checked line 14a, do NOT fill out or file Form 122A-2.
                    If you checked line 14b, fill out Form 122A-2 and file it with this form.


Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                      page 2
                                  Case 19-20614                 Doc# 1          Filed 03/29/19                  Page 57 of 61
                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF KANSAS


IN RE:

TIA M. ADAMS
                                                        Case No.

                                                        Chapter 7

                      Debtor(s).



                          VERIFICATION OF MAILING MATRIX


       I, TIA M. ADAMS ,named as the debtors(s) in this case, declare under the penalty or
perjury that I have read the foregoing Mailing Matrix and that it is true and correct to the best of
my/our knowledge, informed, and belief.




                                                      Co-Debtor




                Case 19-20614        Doc# 1    Filed 03/29/19       Page 58 of 61
Academy Bank
P.O. Box 3400
Ft. Leavenworth, KS 66027

Acceptance Now
5501 Headquarters
Plano, TX 75024

Capital One Bank USA NA
P.O. Box 30281
Salt Lake City, UT 84130

Cash Net USA
175 W. Jackson Blvd.
Chicago, IL 60604

Collection Law Center, LLC
1031 Vermont Street #B
Lawrence, KS 66044

Corporate America Family Credit Union
4551 W. 107' Street
Overland Park, KS 66207

Credit Collection Services
725 Canton Street
Norwood, MA 02062

Gregory Belcher
1420 South Harris
Lee's Summit, MO 64086

KC Water Department
4800 E. 63rd Street
Kansas City, MO 64130

KCP&L
P.O. Box 219330
Kansas City, MO 64212

Legends Oaks Apartments
1918 N 76a' Drive #6
Kansas City, KS 66112




                Case 19-20614    Doc# 1   Filed 03/29/19   Page 59 of 61
Progressive Leasing
256 West Data Drive
Draper, UT 84020

Research Medical Center
2316 E. Meyer Blvd.
Kansas City, MO 64132

Santander Consumer USA NA
P.O. Box 961245
Fort Worth, TX 75161

Security Auto Finance
4900 Highway 169 North #206
New Hope, MN 55728

Spire
Drawer 2          ;
Saint Louis, MO 63171
                   I
Sure Check Brokerage
P.O. Box 1906
Salina, KS 67402

T-Mobile
12920 SE 38~ Street
Bellevue, WA 98006

Tyler Jones
205 Cunningham Parkway #119
Belton, MO 64012

US Department of E_ ducation
P.O. Box 7859
Madison, WI 53704

Wyandotte County District Court
710 N 7t~' Street
Kansas City, KS 66101

World Acceptance '
P.O. Box 6429     ~
Greenville, SC 29606




               Case 19-20614      Doc# 1   Filed 03/29/19   Page 60 of 61
World Finance
1318 E. North Avenue
Belton, MO 64012




              Case 19-20614   Doc# 1   Filed 03/29/19   Page 61 of 61
